
	
		II
		110th CONGRESS
		1st Session
		S. 328
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 17, 2007
			Mr. Menendez (for
			 himself and Mr. Lautenberg) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To ensure the implementation of the
		  recommendations of the National Commission on Terrorist Attacks Upon the United
		  States.
	
	
		1.Short title; table of contents
			(a)Short TitleThis Act may be cited as the
			 Ensuring Implementation of the 9/11 Commission Report
			 Act.
			(b)Table of ContentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Definition; 9/11 Commission.
					TITLE I—HOMELAND SECURITY, EMERGENCY PREPAREDNESS AND
				RESPONSE
					Subtitle A—Emergency Preparedness and Response
					Chapter 1—Emergency Preparedness
					Sec. 101. Adequate radio spectrum for First
				Responders.
					Sec. 102. Report on establishing a unified incident command
				system.
					Sec. 103. Report on completing a national critical
				infrastructure risk and vulnerabilities assessment.
					Sec. 104. Private sector preparedness.
					Sec. 105. Relevant congressional committees
				defined.
					Chapter 2—Assistance for First Responders
					Sec. 111. Short title.
					Sec. 112. Findings.
					Sec. 113. Faster and Smarter Funding for First
				Responders.
					Sec. 114. Superseded provision.
					Sec. 115. Oversight.
					Sec. 116. GAO Report on an inventory and status of Homeland
				Security first responder training.
					Sec. 117. Removal of civil liability barriers that discourage
				the donation of fire equipment to volunteer fire companies.
					Subtitle B—Transportation Security
					Sec. 121. Report on national strategy for transportation
				security.
					Sec. 122. Report on airline passenger prescreening.
					Sec. 123. Report on detection of explosives at airline
				screening checkpoints.
					Sec. 124. Report on comprehensive screening
				program.
					Sec. 125. Relevant congressional committees
				defined.
					Subtitle C—Border Security
					Sec. 131. Counterterrorist travel intelligence.
					Sec. 132. Comprehensive screening system.
					Sec. 133. Biometric entry and exit data system.
					Sec. 134. International collaboration on border and document
				security.
					Sec. 135. Standardization of secure identification.
					Sec. 136. Security enhancements for social security
				cards.
					TITLE II—REFORMING THE INSTITUTIONS OF GOVERNMENT
					Subtitle A—Intelligence Community
					Sec. 201. Report on Director of National
				Intelligence.
					Sec. 202. Report on National Counterterrorism
				Center.
					Sec. 203. Report on creation of a Federal Bureau of
				Investigation national security workforce.
					Sec. 204. Report on new missions for the Director of the
				Central Intelligence Agency.
					Sec. 205. Report on incentives for information
				sharing.
					Sec. 206. Report on Presidential leadership of national
				security institutions in the information revolution.
					Sec. 207. Homeland airspace defense.
					Sec. 208. Semiannual Report on plans and strategies of United
				States Northern Command for defense of the United States homeland.
					Sec. 209. Relevant congressional committees
				defined.
					Subtitle B—Civil Liberties and Executive Power
					Sec. 211. Report on the balance between security and civil
				liberties.
					Sec. 212. Privacy and Civil Liberties Oversight
				Board.
					Sec. 213. Set privacy guidelines for Government sharing of
				personal information.
					Sec. 214. Definition of relevant congressional committees for
				subtitle.
					Subtitle C—Homeland Security Committees
					Chapter 1—Homeland Security Oversight Reform in the
				Senate
					subchapter a—intelligence oversight reform
					Sec. 221. Intelligence oversight.
					subchapter b—committee status
					Sec. 231. Committee status.
					subchapter c—intelligence-related subcommittees
					Sec. 241. Subcommittee related to intelligence
				oversight.
					Sec. 242. Subcommittee related to intelligence
				appropriations.
					Chapter 2—Effective Date
					Sec. 261. Effective date.
					Subtitle D—Declassification of Overall Intelligence
				Budget
					Sec. 271. Availability to public of certain intelligence
				funding information.
					Subtitle E—Standardize Security Clearances
					Sec. 282. Standardization of security clearances.
					TITLE III—FOREIGN POLICY, PUBLIC DIPLOMACY, AND
				NONPROLIFERATION
					Subtitle A—Foreign Policy
					Sec. 301. Actions to ensure a long-term commitment to
				Afghanistan.
					Sec. 302. Actions to support Pakistan against
				extremists.
					Sec. 303. Actions to support reform in Saudi
				Arabia.
					Sec. 304. Elimination of terrorist sanctuaries.
					Sec. 305. Comprehensive coalition strategy against Islamist
				terrorism.
					Sec. 306. Standards for the detention and humane treatment of
				captured terrorists.
					Sec. 307. Use of economic policies to combat
				terrorism.
					Sec. 308. Actions to ensure vigorous efforts against terrorist
				financing.
					Subtitle B—Public Diplomacy
					Sec. 311. Public diplomacy responsibilities of the Department
				of State and public diplomacy training of members of the Foreign
				Service.
					Sec. 312. International broadcasting.
					Sec. 313. Expansion of United States scholarship, exchange, and
				library programs in the Islamic world.
					Sec. 314. International Youth Opportunity Fund.
					Subtitle C—Nonproliferation
					Sec. 321. Short title.
					Sec. 322. Findings.
					Sec. 323. Establishment of Office of Nonproliferation Programs
				in the Executive Office of the President.
					Sec. 324. Removal of restrictions on Cooperative Threat
				Reduction programs.
					Sec. 325. Removal of restrictions on Department of Energy
				nonproliferation programs.
					Sec. 326. Modifications of authority to use Cooperative Threat
				Reduction program funds outside the former Soviet Union.
					Sec. 327. Modifications of authority to use International
				Nuclear Materials Protection and Cooperation program funds outside the former
				Soviet Union.
					Sec. 328. Special reports on adherence to arms control
				agreements and nonproliferation commitments.
					Sec. 329. Presidential Report on impediments to certain
				nonproliferation activities.
					Sec. 330. Enhancement of Global Threat Reduction
				Initiative.
					Sec. 331. Expansion of Proliferation Security
				Initiative.
					Sec. 332. Sense of Congress relating to international security
				standards for nuclear weapons and materials.
					Sec. 333. Authorization of appropriations relating to inventory
				of Russian tactical nuclear warheads and data exchanges.
					Sec. 334. Report on accounting for and securing of Russia’s
				non-strategic nuclear weapons.
					Sec. 335. Research and development involving alternative use of
				weapons of mass destruction expertise.
					Sec. 336. Strengthening the Nuclear Nonproliferation
				Treaty.
					Sec. 337. Definitions.
				
			2.Definition; 9/11 CommissionIn this Act, the term 9/11
			 Commission means the National Commission on Terrorist Attacks Upon the
			 United States.
		IHOMELAND SECURITY, EMERGENCY PREPAREDNESS
			 AND RESPONSE
			AEmergency Preparedness and
			 Response
				1EMERGENCY PREPAREDNESS
					101.Adequate radio spectrum for First
			 Responders
						(a)Short TitleThis chapter may be cited as the
			 Homeland Emergency Response Operations Act or the HERO
			 Act.
						(b)Prevention of Delay in Reassignment of 24
			 Megahertz for Public Safety PurposesSection 309(j)(14) of the
			 Communications Act of 1934 (47 U.S.C.
			 309(j)(14)) is amended by adding at the end the following new
			 subparagraph:
							
								(D)Extensions not permitted for channels (63,
				64, 68 and 69) reassigned for public safety servicesNotwithstanding subparagraph (B), the
				Commission shall not grant any extension under such subparagraph from the
				limitation of subparagraph (A) with respect to the frequencies assigned,
				pursuant to section 337(a)(1), for public safety services. The Commission shall
				take all actions necessary to complete assignment of the electromagnetic
				spectrum between 764 and 776 megahertz, inclusive, and between 794 and 806
				megahertz, inclusive, for public safety services and to permit operations by
				public safety services on those frequencies commencing not later than December
				31,
				2007.
								.
						102.Report on establishing a unified incident
			 command system
						(a)Report; Certification
							(1)In generalNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the Secretary of Homeland
			 Security shall submit to the relevant congressional committees a report on the
			 recommendations of the 9/11 Commission and the policy goals of the Intelligence
			 Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) with respect
			 to establishing a unified incident command system.
							(2)ContentsEach report submitted under paragraph (1)
			 shall include—
								(A)a certification by the Secretary of
			 Homeland Security that such recommendations have been implemented and such
			 policy goals have been achieved; or
								(B)if the Secretary of Homeland Security is
			 unable to make the certification described in subparagraph (A), a description
			 of—
									(i)the steps taken to implement such
			 recommendations and achieve such policy goals;
									(ii)when the Secretary of Homeland Security
			 expects such recommendations to be implemented and such policy goals to be
			 achieved; and
									(iii)any allocation of resources or other
			 actions by Congress the Director considers necessary to implement such
			 recommendations and achieve such policy goals.
									(b)Termination of Duty To ReportThe duty to submit a report under
			 subsection (a) shall terminate when the Secretary of Homeland Security submits
			 a certification pursuant to subsection (a)(2)(A).
						(c)GAO Review of CertificationIf the Secretary of Homeland Security
			 submits a certification pursuant to subsection (a)(2)(A), not later than 30
			 days after the submission of such certification, the Comptroller General shall
			 submit to the relevant congressional committees a report on whether the
			 recommendations described in subsection (a) have been implemented and whether
			 the policy goals described in subsection (a) have been achieved.
						103.Report on completing a national critical
			 infrastructure risk and vulnerabilities assessment
						(a)Report; Certification
							(1)In generalNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the Secretary of Homeland
			 Security shall submit to the relevant congressional committees a report on the
			 recommendations of the 9/11 Commission and the policy goals of the Intelligence
			 Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) with respect
			 to completing a national critical infrastructure risk and vulnerabilities
			 assessment.
							(2)ContentsEach report submitted under paragraph (1)
			 shall include—
								(A)a certification by the Secretary of
			 Homeland Security that such recommendations have been implemented and such
			 policy goals have been achieved; or
								(B)if the Secretary of Homeland Security is
			 unable to make the certification described in subparagraph (A), a description
			 of—
									(i)the steps taken to implement such
			 recommendations and achieve such policy goals;
									(ii)when the Secretary of Homeland Security
			 expects such recommendations to be implemented and such policy goals to be
			 achieved; and
									(iii)any allocation of resources or other
			 actions by Congress the Director considers necessary to implement such
			 recommendations and achieve such policy goals.
									(b)Termination of Duty To ReportThe duty to submit a report under
			 subsection (a) shall terminate when the Secretary of Homeland Security submits
			 a certification pursuant to subsection (a)(2)(A).
						(c)GAO Review of CertificationIf the Secretary of Homeland Security
			 submits a certification pursuant to subsection (a)(2)(A), not later than 30
			 days after the submission of such certification, the Comptroller General shall
			 submit to the relevant congressional committees a report on whether the
			 recommendations described in subsection (a) have been implemented and whether
			 the policy goals described in subsection (a) have been achieved.
						104.Private sector preparednessNot later than 90 days after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress—
						(1)a determination of what has been done to
			 enhance private sector preparedness for terrorist attack; and
						(2)recommendations of any additional
			 congressional action or administrative action that is necessary to enhance such
			 preparedness.
						105.Relevant congressional committees
			 definedIn this chapter, the
			 term relevant congressional committees means the Committee on
			 Homeland Security, the Committee on Oversight and Government Reform, and the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 and the Committee on Homeland Security and Government Affairs and the Committee
			 on Environment and Public Works of the Senate.
					2ASSISTANCE FOR FIRST RESPONDERS
					111.Short titleThis chapter may be cited as the
			 Faster and Smarter Funding for First Responders Act of
			 2005.
					112.FindingsThe Congress finds the following:
						(1)In order to achieve its objective of
			 preventing, minimizing the damage from, and assisting in the recovery from
			 terrorist attacks, the Department of Homeland Security must play a leading role
			 in assisting communities to reach the level of preparedness they need to
			 prevent and respond to a terrorist attack.
						(2)First responder funding is not reaching the
			 men and women of our Nation’s first response teams quickly enough, and
			 sometimes not at all.
						(3)To reform the current bureaucratic process
			 so that homeland security dollars reach the first responders who need it most,
			 it is necessary to clarify and consolidate the authority and procedures of the
			 Department of Homeland Security that support first responders.
						(4)Ensuring adequate resources for the new
			 national mission of homeland security, without degrading the ability to address
			 effectively other types of major disasters and emergencies, requires a discrete
			 and separate grant making process for homeland security funds for first
			 response to terrorist acts, on the one hand, and for first responder programs
			 designed to meet pre-September 11 priorities, on the other.
						(5)While a discrete homeland security grant
			 making process is necessary to ensure proper focus on the unique aspects of
			 terrorism preparedness, it is essential that State and local strategies for
			 utilizing such grants be integrated, to the greatest extent practicable, with
			 existing State and local emergency management plans.
						(6)Homeland security grants to first
			 responders must be based on the best intelligence concerning the capabilities
			 and intentions of our terrorist enemies, and that intelligence must be used to
			 target resources to the Nation’s greatest threats, vulnerabilities, and
			 consequences.
						(7)The Nation’s first response capabilities
			 will be improved by sharing resources, training, planning, personnel, and
			 equipment among neighboring jurisdictions through mutual aid agreements and
			 regional cooperation. Such regional cooperation should be supported, where
			 appropriate, through direct grants from the Department of Homeland
			 Security.
						(8)An essential prerequisite to achieving the
			 Nation’s homeland security objectives for first responders is the establishment
			 of well-defined national goals for terrorism preparedness. These goals should
			 delineate the essential capabilities that every jurisdiction in the United
			 States should possess or to which it should have access.
						(9)A national determination of essential
			 capabilities is needed to identify levels of State and local government
			 terrorism preparedness, to determine the nature and extent of State and local
			 first responder needs, to identify the human and financial resources required
			 to fulfill them, to direct funding to meet those needs, and to measure
			 preparedness levels on a national scale.
						(10)To facilitate progress in achieving,
			 maintaining, and enhancing essential capabilities for State and local first
			 responders, the Department of Homeland Security should seek to allocate
			 homeland security funding for first responders to meet nationwide needs.
						(11)Private sector resources and citizen
			 volunteers can perform critical functions in assisting in preventing and
			 responding to terrorist attacks, and should be integrated into State and local
			 planning efforts to ensure that their capabilities and roles are understood, so
			 as to provide enhanced State and local operational capability and surge
			 capacity.
						(12)Public-private partnerships, such as the
			 partnerships between the Business Executives for National Security and the
			 States of New Jersey and Georgia, can be useful to identify and coordinate
			 private sector support for State and local first responders. Such models should
			 be expanded to cover all States and territories.
						(13)An important aspect of terrorism
			 preparedness is measurability, so that it is possible to determine how prepared
			 a State or local government is now, and what additional steps it needs to take,
			 in order to prevent, prepare for, respond to, mitigate against, and recover
			 from acts of terrorism.
						(14)The Department of Homeland Security should
			 establish, publish, and regularly update national voluntary consensus standards
			 for both equipment and training, in cooperation with both public and private
			 sector standard setting organizations, to assist State and local governments in
			 obtaining the equipment and training to attain the essential capabilities for
			 first response to acts of terrorism, and to ensure that first responder funds
			 are spent wisely.
						113.Faster and Smarter Funding for First
			 Responders
						(a)In GeneralThe Homeland Security Act of 2002 (Public
			 Law 107–296; 6 U.S.C. 361 et seq.) is amended by adding at the end the
			 following:
							
								XXFUNDING FOR FIRST RESPONDERS
									2001.DefinitionsIn this title:
										(1)BoardThe term Board means the First
				Responder Grants Board established under section 2004.
										(2)Covered grantThe term covered grant means
				any grant to which this title applies under section 2002.
										(3)Directly eligible tribeThe term directly eligible
				tribe means any Indian tribe or consortium of Indian tribes that—
											(A)meets the criteria for inclusion in the
				qualified applicant pool for Self-Governance that are set forth in section
				402(c) of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 458bb(c));
											(B)employs at least 10 full-time personnel in
				a law enforcement or emergency response agency with the capacity to respond to
				calls for law enforcement or emergency services; and
											(C)(i)is located on, or within 5 miles of, an
				international border or waterway;
												(ii)is located within 5 miles of a facility
				designated as high-risk critical infrastructure by the Secretary;
												(iii)is located within or contiguous to 1 of the
				50 largest metropolitan statistical areas in the United States; or
												(iv)has more than 1,000 square miles of Indian
				country, as that term is defined in section 1151 of title 18, United States
				Code.
												(4)Elevations in the threat alert
				levelThe term
				elevations in the threat alert level means any designation
				(including those that are less than national in scope) that raises the homeland
				security threat level to either the highest or second highest threat level
				under the Homeland Security Advisory System referred to in section
				201(d)(7).
										(5)Emergency preparednessThe term emergency
				preparedness has the meaning given that term in section 602 of the
				Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
				5195a).
										(6)Essential capabilitiesThe term essential
				capabilities means the levels, availability, and competence of emergency
				personnel, planning, training, and equipment across a variety of disciplines
				needed to effectively and efficiently prevent, prepare for, respond to, and
				recover from acts of terrorism consistent with established practices.
										(7)First responderThe term first responder shall
				have the same meaning as the term emergency response
				provider.
										(8)Indian tribeThe term Indian tribe means
				any Indian tribe, band, nation, or other organized group or community,
				including any Alaskan Native village or regional or village corporation as
				defined in or established pursuant to the Alaskan Native Claims Settlement Act
				(43 U.S.C. 1601 et seq.), which is recognized as eligible for the special
				programs and services provided by the United States to Indians because of their
				status as Indians.
										(9)RegionThe term region means—
											(A)any geographic area consisting of all or
				parts of 2 or more contiguous States, counties, municipalities, or other local
				governments that have a combined population of at least 1,650,000 or have an
				area of not less than 20,000 square miles, and that, for purposes of an
				application for a covered grant, is represented by 1 or more governments or
				governmental agencies within such geographic area, and that is established by
				law or by agreement of 2 or more such governments or governmental agencies in a
				mutual aid agreement; or
											(B)any other combination of contiguous local
				government units (including such a combination established by law or agreement
				of 2 or more governments or governmental agencies in a mutual aid agreement)
				that is formally certified by the Secretary as a region for purposes of this
				title with the consent of—
												(i)the State or States in which they are
				located, including a multi-State entity established by a compact between 2 or
				more States; and
												(ii)the incorporated municipalities, counties,
				and parishes that they encompass.
												(10)Task forceThe term Task Force means the
				Task Force on Terrorism Preparedness for First Responders established under
				section 2005.
										(11)Terrorism preparednessThe term terrorism
				preparedness means any activity designed to improve the ability to
				prevent, prepare for, respond to, mitigate against, or recover from threatened
				or actual terrorist attacks.
										2002.Faster and Smarter Funding for First
				Responders
										(a)Covered
				GrantsThis title applies to
				grants provided by the Department to States, regions, or directly eligible
				tribes for the primary purpose of improving the ability of first responders to
				prevent, prepare for, respond to, mitigate against, or recover from threatened
				or actual terrorist attacks, especially those involving weapons of mass
				destruction, administered under the following:
											(1)State homeland security grant
				programThe State Homeland
				Security Grant Program of the Department, or any successor to such grant
				program.
											(2)Urban area security
				initiativeThe Urban Area
				Security Initiative of the Department, or any successor to such grant
				program.
											(3)Law enforcement terrorism prevention
				programThe Law Enforcement
				Terrorism Prevention Program of the Department, or any successor to such grant
				program.
											(b)Excluded ProgramsThis title does not apply to or otherwise
				affect the following Federal grant programs or any grant under such a
				program:
											(1)Nondepartment programsAny Federal grant program that is not
				administered by the Department.
											(2)Fire grant programsThe fire grant programs authorized by
				sections 33 and 34 of the Federal Fire Prevention and Control Act of 1974 (15
				U.S.C. 2229, 2229a).
											(3)Emergency management planning and
				assistance account grantsThe
				Emergency Management Performance Grant program and the Urban Search and Rescue
				Grants program authorized by title VI of the Robert T. Stafford Disaster Relief
				and Emergency Assistance Act (42 U.S.C. 5195 et seq.), the Departments of
				Veterans Affairs and Housing and Urban Development, and Independent Agencies
				Appropriations Act, 2000 (113 Stat. 1047 et seq.), and the Earthquake Hazards
				Reduction Act of 1977 (42 U.S.C. 7701 et seq.).
											2003.Covered grant eligibility and
				criteria
										(a)Grant EligibilityAny State, region, or directly eligible
				tribe shall be eligible to apply for a covered grant.
										(b)Grant
				CriteriaThe Secretary shall
				award covered grants to assist States and local governments in achieving,
				maintaining, and enhancing the essential capabilities for terrorism
				preparedness established by the Secretary.
										(c)State Homeland Security Plans
											(1)Submission of plansThe Secretary shall require that any State
				applying to the Secretary for a covered grant shall submit to the Secretary a
				3-year State homeland security plan that—
												(A)describes the essential capabilities that
				communities within the State should possess, or to which they should have
				access, based upon the terrorism risk factors relevant to such communities, in
				order to meet the Department’s goals for terrorism preparedness;
												(B)demonstrates the extent to which the State
				has achieved the essential capabilities that apply to the State;
												(C)demonstrates the needs of the State
				necessary to achieve, maintain, or enhance the essential capabilities that
				apply to the State;
												(D)includes a prioritization of such needs
				based on threat, vulnerability, and consequence assessment factors applicable
				to the State;
												(E)describes how the State intends to—
													(i)address such needs at the city, county,
				regional, tribal, State, and interstate level, including a precise description
				of any regional structure the State has established for the purpose of
				organizing homeland security preparedness activities funded by covered
				grants;
													(ii)use all Federal, State, and local resources
				available for the purpose of addressing such needs; and
													(iii)give particular emphasis to regional
				planning and cooperation, including the activities of multijurisdictional
				planning agencies governed by local officials, both within its jurisdictional
				borders and with neighboring States;
													(F)with respect to the emergency preparedness
				of first responders, addresses the unique aspects of terrorism as part of a
				comprehensive State emergency management plan; and
												(G)provides for coordination of response and
				recovery efforts at the local level, including procedures for effective
				incident command in conformance with the National Incident Management
				System.
												(2)ConsultationThe State plan submitted under paragraph
				(1) for a State shall be developed in consultation with and subject to
				appropriate comment by local governments and first responders within that
				State.
											(3)Approval by secretaryThe Secretary may not award any covered
				grant to a State unless the Secretary has approved the applicable State
				homeland security plan.
											(4)RevisionsA State may revise the homeland security
				plan for that State approved by the Secretary under this subsection, subject to
				approval of the revision by the Secretary.
											(d)Consistency With State PlansThe Secretary shall ensure that each
				covered grant is used to supplement and support, in a consistent and
				coordinated manner, the applicable State homeland security plan or
				plans.
										(e)Application for Grant
											(1)In generalExcept as otherwise provided in this
				subsection, any State, region, or directly eligible tribe may apply for a
				covered grant by submitting to the Secretary an application at such time, in
				such manner, and containing such information as is required under this
				subsection, or as the Secretary may reasonably require.
											(2)Deadlines for applications and
				awardsAll applications for
				covered grants shall be submitted at such time as the Secretary may reasonably
				require for the fiscal year for which they are submitted. The Secretary shall
				award covered grants pursuant to all approved applications for such fiscal year
				as soon as practicable, but not later than March 1 of such year.
											(3)Availability of fundsAll funds awarded by the Secretary under
				covered grants in a fiscal year shall be available for obligation through the
				end of the subsequent fiscal year.
											(4)Minimum contents of
				applicationThe Secretary
				shall require that each applicant include in its application, at a
				minimum—
												(A)the purpose for which the applicant seeks
				covered grant funds and the reasons why the applicant needs the covered grant
				to meet the essential capabilities for terrorism preparedness within the State,
				region, or directly eligible tribe to which the application pertains;
												(B)a description of how, by reference to the
				applicable State homeland security plan or plans under subsection (c), the
				allocation of grant funding proposed in the application, including, where
				applicable, the amount not passed through under section 2006(g)(1), would
				assist in fulfilling the essential capabilities for terrorism preparedness
				specified in such plan or plans;
												(C)a statement of whether a mutual aid
				agreement applies to the use of all or any portion of the covered grant
				funds;
												(D)if the applicant is a State, a description
				of how the State plans to allocate the covered grant funds to regions, local
				governments, and Indian tribes;
												(E)if the applicant is a region—
													(i)a precise geographical description of the
				region and a specification of all participating and nonparticipating local
				governments within the geographical area comprising that region;
													(ii)a specification of what governmental entity
				within the region will administer the expenditure of funds under the covered
				grant; and
													(iii)a designation of a specific individual to
				serve as regional liaison;
													(F)a capital budget showing how the applicant
				intends to allocate and expend the covered grant funds;
												(G)if the applicant is a directly eligible
				tribe, a designation of a specific individual to serve as the tribal liaison;
				and
												(H)a statement of how the applicant intends to
				meet the matching requirement, if any, that applies under section
				2006(g)(2).
												(5)Regional applications
												(A)Relationship to state
				applicationsA regional
				application shall—
													(i)be coordinated with an application
				submitted by the State or States of which such region is a part;
													(ii)supplement and avoid duplication with such
				State application; and
													(iii)address the unique regional aspects of such
				region’s terrorism preparedness needs beyond those provided for in the
				application of such State or States.
													(B)State review and submissionTo ensure the consistency required under
				subsection (d) and the coordination required under subparagraph (A) of this
				paragraph, an applicant that is a region shall submit its application to each
				State of which any part is included in the region for review and concurrence
				prior to the submission of such application to the Secretary. The regional
				application shall be transmitted to the Secretary through each such State not
				later than 30 days after the date of its receipt, unless the Governor of such a
				State notifies the Secretary, in writing, that such regional application is
				inconsistent with the State’s homeland security plan and provides an
				explanation of the reasons therefor.
												(C)Distribution of regional awards
													(i)In generalIf the Secretary approves a regional
				application, the Secretary shall distribute a regional award to the State or
				States submitting the applicable regional application under subparagraph (B),
				and each such State shall, not later than the end of the 45-day period
				beginning on the day after the date of receiving a regional award, pass through
				to the region all covered grant funds or resources purchased with such funds,
				except those funds necessary for the State to carry out its responsibilities
				with respect to such regional application.
													(ii)MinimumIn no such case shall the State or States
				submitting the applicable regional application under subparagraph (B) pass
				through to the region less than 80 percent of the regional award.
													(D)Certifications regarding distribution of
				grant funds to regionsAny
				State that receives a regional award under subparagraph (C) shall certify to
				the Secretary, by not later than 30 days after the expiration of the period
				described in subparagraph (C)(i) with respect to the grant, that the State has
				made available to the region the required funds and resources in accordance
				with subparagraph (C).
												(E)Direct payments to regionsIf any State fails to pass through a
				regional award to a region as required by subparagraph (C) within 45 days after
				receiving such award and does not request or receive an extension of such
				period under section 2006(h)(2), the region may petition the Secretary to
				receive directly the portion of the regional award that is required to be
				passed through to such region under subparagraph (C).
												(F)Regional liaisonsA regional liaison designated under
				paragraph (4)(E)(iii) shall—
													(i)coordinate with officials from Federal,
				State, local, and regional governments and private entities within the region
				concerning terrorism preparedness;
													(ii)develop a process for receiving input from
				officials from Federal, State, local, and regional governments and private
				entities within the region to assist in the development of the regional
				application and to improve the region’s access to covered grants; and
													(iii)administer, in consultation with officials
				from State, local, and regional governments and private entities within the
				region, covered grants awarded to the region.
													(6)Tribal applications
												(A)Submission to the state or
				statesTo ensure the
				consistency required under subsection (d), an applicant that is a directly
				eligible tribe shall submit its application to each State within the boundaries
				of which any part of such tribe is located for direct submission to the
				Department along with the application of such State or States.
												(B)Opportunity for state commentBefore awarding any covered grant to a
				directly eligible tribe, the Secretary shall provide an opportunity to each
				State within the boundaries of which any part of such tribe is located to
				comment to the Secretary on the consistency of the tribe’s application with the
				State’s homeland security plan. Any such comments shall be submitted to the
				Secretary concurrently with the submission of the State and tribal
				applications.
												(C)Final authorityThe Secretary shall have final authority to
				determine the consistency of any application of a directly eligible tribe with
				the applicable State homeland security plan or plans, and to approve any
				application of such tribe. The Secretary shall notify each State within the
				boundaries of which any part of such tribe is located of the approval of an
				application by such tribe.
												(D)Tribal
				liaisonA tribal liaison
				designated under paragraph (4)(G) shall—
													(i)coordinate with officials from Federal,
				State, local, and regional governments and private entities concerning
				terrorism preparedness;
													(ii)develop a process for receiving input from
				officials from Federal, State, local, and regional governments and private
				entities to assist in the development of the application of such tribe and to
				improve the tribe’s access to covered grants; and
													(iii)administer, in consultation with State,
				local, and regional governments and private officials, covered grants awarded
				to such tribe.
													(E)Limitation on the number of direct
				grantsThe Secretary may make
				covered grants directly to not more than 20 directly eligible tribes per fiscal
				year.
												(F)Tribes not receiving direct
				grantsAn Indian tribe that
				does not receive a grant directly under this section is eligible to receive
				funds under a covered grant from the State or States within the boundaries of
				which any part of such tribe is located, consistent with the homeland security
				plan of the State as described in subsection (c). If a State fails to comply
				with section 2006(g)(1), the tribe may request payment under section 2006(h)(3)
				in the same manner as a local government.
												(7)Equipment standardsIf an applicant for a covered grant
				proposes to upgrade or purchase, with assistance provided under the grant, new
				equipment or systems that do not meet or exceed any applicable national
				voluntary consensus standards established by the Secretary, the applicant shall
				include in the application an explanation of why such equipment or systems will
				serve the needs of the applicant better than equipment or systems that meet or
				exceed such standards.
											2004.Risk-based evaluation and
				prioritization
										(a)First Responder Grants Board
											(1)Establishment of boardThe Secretary shall establish a First
				Responder Grants Board, consisting of—
												(A)the Secretary;
												(B)the Under Secretary for Emergency
				Preparedness and Response;
												(C)the Under Secretary for Border and
				Transportation Security;
												(D)the Under Secretary for Information
				Analysis and Infrastructure Protection;
												(E)the Under Secretary for Science and
				Technology;
												(F)the Director of the Office for Domestic
				Preparedness;
												(G)the Administrator of the United States Fire
				Administration; and
												(H)the Administrator of the Animal and Plant
				Health Inspection Service.
												(2)Chairman
												(A)In generalThe Secretary shall be the Chairman of the
				Board.
												(B)Exercise of authorities by deputy
				secretaryThe Deputy
				Secretary of Homeland Security may exercise the authorities of the Chairman, if
				the Secretary so directs.
												(b)Functions of Under
				SecretariesThe under
				secretaries referred to in subsection (a)(1) shall seek to ensure that the
				relevant expertise and input of the staff of their directorates are available
				to and considered by the Board.
										(c)Prioritization of Grant
				Applications
											(1)Factors to be consideredThe Board shall evaluate and annually
				prioritize all pending applications for covered grants based upon the degree to
				which they would, by achieving, maintaining, or enhancing the essential
				capabilities of the applicants on a nationwide basis, lessen the threat to,
				vulnerability of, and consequences for persons (including transient commuting
				and tourist populations) and critical infrastructure. Such evaluation and
				prioritization shall be based upon the most current risk assessment available
				by the Directorate for Information Analysis and Infrastructure Protection of
				the threats of terrorism against the United States. The Board shall coordinate
				with State, local, regional, and tribal government officials in establishing
				criteria for evaluating and prioritizing applications for covered
				grants.
											(2)Critical infrastructure sectors
												(A)In generalThe Board specifically shall consider
				threats of terrorism against the following critical infrastructure sectors in
				all areas of the United States, urban and rural:
													(i)Agriculture and food.
													(ii)Banking and finance.
													(iii)Chemical industries.
													(iv)The defense industrial base.
													(v)Emergency services.
													(vi)Energy.
													(vii)Government facilities.
													(viii)Postal and shipping.
													(ix)Public health and health care.
													(x)Information technology.
													(xi)Telecommunications.
													(xii)Transportation systems.
													(xiii)Water.
													(xiv)Dams.
													(xv)Commercial facilities.
													(xvi)National monuments and icons.
													(B)ConstructionThe order in which the critical
				infrastructure sectors are listed in subparagraph (A) shall not be construed as
				an order of priority for consideration of the importance of such
				sectors.
												(3)Types of threat
												(A)In generalThe Board specifically shall consider the
				following types of threat to the critical infrastructure sectors described in
				paragraph (2), and to populations in all areas of the United States, urban and
				rural:
													(i)Biological threats.
													(ii)Nuclear threats.
													(iii)Radiological threats.
													(iv)Incendiary threats.
													(v)Chemical threats.
													(vi)Explosives.
													(vii)Suicide bombers.
													(viii)Cyber threats.
													(ix)Any other threats based on proximity to
				specific past acts of terrorism or the known activity of any terrorist
				group.
													(B)ConstructionThe order in which the types of threat are
				listed in subparagraph (A) shall not be construed as an order of priority for
				consideration of the importance of such threats.
												(4)Consideration of additional
				factorsThe Board shall take
				into account any other specific threat to a population (including a transient
				commuting or tourist population) or critical infrastructure sector that the
				Board has determined to exist. In evaluating the threat to a population or
				critical infrastructure sector, the Board shall give greater weight to threats
				of terrorism based upon their specificity and credibility, including any
				pattern of repetition.
											(5)Minimum amountsAfter evaluating and prioritizing grant
				applications under paragraph (1), the Board shall ensure that, for each fiscal
				year—
												(A)each of the States, other than the Virgin
				Islands, American Samoa, Guam, and the Northern Mariana Islands, that has an
				approved State homeland security plan receives not less than 0.25 percent of
				the funds available for covered grants for that fiscal year for purposes of
				implementing its homeland security plan in accordance with the prioritization
				of needs under section 2003(c)(1)(D);
												(B)each of the States, other than the Virgin
				Islands, American Samoa, Guam, and the Northern Mariana Islands, that has an
				approved State homeland security plan and that meets 1 or both of the
				additional high-risk qualifying criteria under paragraph (6) receives not less
				than 0.45 percent of the funds available for covered grants for that fiscal
				year for purposes of implementing its homeland security plan in accordance with
				the prioritization of needs under section 2003(c)(1)(D);
												(C)the Virgin Islands, American Samoa, Guam,
				and the Northern Mariana Islands each receives not less than 0.08 percent of
				the funds available for covered grants for that fiscal year for purposes of
				implementing its approved State homeland security plan in accordance with the
				prioritization of needs under section 2003(c)(1)(D); and
												(D)directly eligible tribes collectively
				receive not less than 0.08 percent of the funds available for covered grants
				for such fiscal year for purposes of addressing the needs identified in the
				applications of such tribes, consistent with the homeland security plan of each
				State within the boundaries of which any part of any such tribe is located,
				except that this subparagraph shall not apply with respect to funds available
				for a fiscal year if the Secretary receives less than 5 applications for such
				fiscal year from such tribes under section 2003(e)(6)(A) or does not approve at
				least 1 such application.
												(6)Additional high-risk qualifying
				criteriaFor purposes of
				paragraph (5)(B), additional high-risk qualifying criteria consist of—
												(A)having a significant international land
				border; or
												(B)adjoining a body of water within North
				America through which an international boundary line extends.
												(d)Effect of Regional Awards on State
				MinimumAny regional award,
				or portion thereof, provided to a State under section 2003(e)(5)(C) shall not
				be considered in calculating the minimum State award under subsection (c)(5) of
				this section.
										2005.Task Force on Terrorism Preparedness for
				First Responders
										(a)EstablishmentTo assist the Secretary in updating,
				revising, or replacing essential capabilities for terrorism preparedness, the
				Secretary shall establish an advisory body pursuant to section 871(a) not later
				than 60 days after the date of enactment of this section, which shall be known
				as the Task Force on Terrorism Preparedness for First Responders.
										(b)Update, Revise, or ReplaceThe Secretary shall regularly update,
				revise, or replace the essential capabilities for terrorism preparedness as
				necessary, but not less than every 3 years.
										(c)Report
											(1)In generalThe Task Force shall submit to the
				Secretary, by not later than 12 months after its establishment by the Secretary
				under subsection (a), and not later than every 2 years thereafter, a report on
				its recommendations for essential capabilities for terrorism
				preparedness.
											(2)ContentsEach report under paragraph (1)
				shall—
												(A)include a priority ranking of essential
				capabilities in order to provide guidance to the Secretary and to Congress on
				determining the appropriate allocation of, and funding levels for, first
				responder needs;
												(B)set forth a methodology by which any State
				or local government will be able to determine the extent to which it possesses
				or has access to the essential capabilities that States and local governments
				having similar risks should obtain;
												(C)describe the availability of national
				voluntary consensus standards, and whether there is a need for new national
				voluntary consensus standards, with respect to first responder training and
				equipment;
												(D)include such additional matters as the
				Secretary may specify in order to further the terrorism preparedness
				capabilities of first responders; and
												(E)include such revisions to the contents of
				previous reports as are necessary to take into account changes in the most
				current risk assessment available by the Directorate for Information Analysis
				and Infrastructure Protection or other relevant information as determined by
				the Secretary.
												(3)Consistency with federal working
				groupThe Task Force shall
				ensure that its recommendations for essential capabilities for terrorism
				preparedness are, to the extent feasible, consistent with any preparedness
				goals or recommendations of the Federal working group established under section
				319F(a) of the Public Health Service
				Act (42 U.S.C. 247d–6(a)).
											(4)ComprehensivenessThe Task Force shall ensure that its
				recommendations regarding essential capabilities for terrorism preparedness are
				made within the context of a comprehensive State emergency management
				system.
											(5)Prior
				measuresThe Task Force shall
				ensure that its recommendations regarding essential capabilities for terrorism
				preparedness take into account any capabilities that State or local officials
				have determined to be essential and have undertaken since September 11, 2001,
				to prevent, prepare for, respond to, or recover from terrorist attacks.
											(d)Membership
											(1)In generalThe Task Force shall consist of 25 members
				appointed by the Secretary, and shall, to the extent practicable, represent a
				geographic (including urban and rural) and substantive cross section of
				governmental and nongovernmental first responder disciplines from the State and
				local levels, including as appropriate—
												(A)members selected from the emergency
				response field, including fire service, law enforcement, hazardous materials
				response, emergency medical services, and emergency management personnel
				(including public works personnel routinely engaged in emergency
				response);
												(B)health scientists, emergency and inpatient
				medical providers, and public health professionals (including experts in
				emergency health care response to chemical, biological, radiological, and
				nuclear terrorism and experts in providing mental health care during emergency
				response operations);
												(C)experts from Federal, State, and local
				governments, and the private sector, representing standards-setting
				organizations (including representation from the voluntary consensus codes and
				standards development community, particularly those with expertise in first
				responder disciplines); and
												(D)State and local government officials with
				expertise in terrorism preparedness, subject to the condition that if any such
				official is an elected official representing 1 of the 2 major political
				parties, an equal number of elected officials shall be selected from each such
				party.
												(2)Coordination with the department of health
				and health servicesIn the
				selection of members of the Task Force who are health professionals, including
				emergency medical professionals, the Secretary shall coordinate such selection
				with the Secretary of Health and Human Services.
											(3)Ex officio membersThe Secretary and the Secretary of Health
				and Human Services shall each designate 1 or more officers of their respective
				Departments to serve as ex officio members of the Task Force. One of the ex
				officio members from the Department of Homeland Security shall be the
				designated officer of the Federal Government for purposes of subsection (e) of
				section 10 of the Federal Advisory Committee
				Act (5 App. U.S.C.).
											(e)Applicability of
				Federal Advisory Committee
				ActNotwithstanding section 871(a), the
				Federal Advisory Committee Act (5
				App. U.S.C.), including subsections (a), (b), and (d) of section 10 of such
				Act, and section 552b(c) of title 5, United States Code, shall apply to the
				Task Force.
										2006.Use of funds and accountability
				requirements
										(a)In GeneralA covered grant may be used for—
											(1)purchasing or upgrading equipment,
				including computer software, to enhance terrorism preparedness;
											(2)exercises to strengthen terrorism
				preparedness;
											(3)training for prevention (including
				detection) of, preparedness for, response to, or recovery from attacks
				involving weapons of mass destruction, including training in the use of
				equipment and computer software;
											(4)developing or updating State homeland
				security plans, risk assessments, mutual aid agreements, and emergency
				management plans to enhance terrorism preparedness;
											(5)establishing or enhancing mechanisms for
				sharing terrorism threat information;
											(6)systems architecture and engineering,
				program planning and management, strategy formulation and strategic planning,
				life-cycle systems design, product and technology evaluation, and prototype
				development for terrorism preparedness purposes;
											(7)additional personnel costs resulting
				from—
												(A)elevations in the threat alert level of the
				Homeland Security Advisory System by the Secretary, or a similar elevation in
				threat alert level issued by a State, region, or local government with the
				approval of the Secretary;
												(B)travel to and participation in exercises
				and training in the use of equipment and on prevention activities; and
												(C)the temporary replacement of personnel
				during any period of travel to and participation in exercises and training in
				the use of equipment and on prevention activities;
												(8)the costs of equipment (including software)
				required to receive, transmit, handle, and store classified information;
											(9)protecting critical infrastructure against
				potential attack by the addition of barriers, fences, gates, and other such
				devices, except that the cost of such measures may not exceed the greater
				of—
												(A)$1,000,000 per project; or
												(B)such greater amount as may be approved by
				the Secretary, which may not exceed 10 percent of the total amount of the
				covered grant;
												(10)the costs of commercially available
				interoperable communications equipment (which, where applicable, is based on
				national, voluntary consensus standards) that the Secretary, in consultation
				with the Chairman of the Federal Communications Commission, determines is best
				suited to facilitate interoperability, coordination, and integration between
				and among emergency communications systems, and that complies with prevailing
				grant guidance of the Department for interoperable communications;
											(11)educational curricula development for first
				responders to ensure that they are prepared for terrorist attacks;
											(12)training and exercises to assist public
				elementary and secondary schools in developing and implementing programs to
				instruct students regarding age-appropriate skills to prevent, prepare for,
				respond to, mitigate against, or recover from an act of terrorism;
											(13)paying of administrative expenses directly
				related to administration of the grant, except that such expenses may not
				exceed 3 percent of the amount of the grant;
											(14)paying for the conduct of any activity
				permitted under the Law Enforcement Terrorism Prevention Program, or any such
				successor to such program; and
											(15)other appropriate activities as determined
				by the Secretary.
											(b)Prohibited UsesFunds provided as a covered grant may not
				be used—
											(1)to supplant State or local funds;
											(2)to construct buildings or other physical
				facilities;
											(3)to acquire land; or
											(4)for any State or local government cost
				sharing contribution.
											(c)Multiple-Purpose FundsNothing in this section shall be construed
				to preclude State and local governments from using covered grant funds in a
				manner that also enhances first responder preparedness for emergencies and
				disasters unrelated to acts of terrorism, if such use assists such governments
				in achieving essential capabilities for terrorism preparedness established by
				the Secretary.
										(d)Reimbursement of Costs
											(1)In generalIn addition to the activities described in
				subsection (a), a covered grant may be used to provide a reasonable stipend to
				paid-on-call or volunteer first responders who are not otherwise compensated
				for travel to or participation in training covered by this section. Any such
				reimbursement shall not be considered compensation for purposes of rendering
				such a first responder an employee under the Fair Labor Standards Act of 1938
				(29 U.S.C. 201 et seq.).
											(2)State or local governmentAn applicant for a covered grant may
				petition the Secretary for the reimbursement of the cost of any activity
				relating to prevention (including detection) of, preparedness for, response to,
				or recovery from acts of terrorism that is a Federal duty and usually performed
				by a Federal agency, and that is being performed by a State or local government
				under agreement with a Federal agency.
											(e)Assistance RequirementThe Secretary may not require that
				equipment paid for, wholly or in part, with funds provided as a covered grant
				be made available for responding to emergencies in surrounding States, regions,
				and localities, unless the Secretary undertakes to pay the costs directly
				attributable to transporting and operating such equipment during such
				response.
										(f)Flexibility in Unspent Homeland Security
				Grant FundsUpon request by
				the recipient of a covered grant, the Secretary may authorize the grantee to
				transfer all or part of funds provided as the covered grant from uses specified
				in the grant agreement to other uses authorized under this section, if the
				Secretary determines that such transfer is in the interests of homeland
				security.
										(g)State, Regional, and Tribal
				Responsibilities
											(1)Pass-throughThe Secretary shall require a recipient of
				a covered grant that is a State to obligate or otherwise make available to
				local governments, first responders, and other local groups, to the extent
				required under the State homeland security plan or plans specified in the
				application for the grant, not less than 80 percent of the grant funds,
				resources purchased with the grant funds having a value equal to at least 80
				percent of the amount of the grant, or a combination thereof, by not later than
				the end of the 45-day period beginning on the date the grant recipient receives
				the grant funds.
											(2)Cost sharing
												(A)In generalThe Federal share of the costs of an
				activity carried out with a covered grant to a State, region, or directly
				eligible tribe awarded after the 2-year period beginning on the date of
				enactment of this section shall not exceed 75 percent.
												(B)Interim ruleThe Federal share of the costs of an
				activity carried out with a covered grant awarded before the end of the 2-year
				period beginning on the date of enactment of this section shall be 100
				percent.
												(C)In-kind matchingEach recipient of a covered grant may meet
				the matching requirement under subparagraph (A) by making in-kind contributions
				of goods or services that are directly linked with the purpose for which the
				grant is made, including any necessary personnel overtime, contractor services,
				administrative costs, equipment fuel and maintenance, and rental space.
												(3)Certifications regarding distribution of
				grant funds to local governmentsNot later than 30 days after the expiration
				of the period described in paragraph (1) with respect to a grant, any State
				that receives a covered grant shall certify to the Secretary that the State has
				made available for expenditure by local governments, first responders, and
				other local groups the required amount of grant funds under paragraph
				(1).
											(4)Quarterly report on homeland security
				spending
												(A)In generalThe Federal share described in paragraph
				(2)(A) may be increased by not more than 2 percent for any State, region, or
				directly eligible tribe that, not later than 30 days after the end of each
				fiscal quarter, submits to the Secretary a report on that fiscal
				quarter.
												(B)ContentsEach report under subparagraph (A) shall
				include, for each recipient of a covered grant or a pass-through under
				paragraph (1)—
													(i)the amount obligated to that recipient in
				that quarter;
													(ii)the amount expended by that recipient in
				that quarter; and
													(iii)a summary description of the items
				purchased by such recipient with such amount.
													(5)Annual report on homeland security
				spending
												(A)In generalNot later than 60 days after the end of
				each Federal fiscal year, each recipient of a covered grant shall submit an
				annual report to the Secretary. Each recipient of a covered grant that is a
				region shall simultaneously submit its report to each State of which any part
				is included in the region. Each recipient of a covered grant that is a directly
				eligible tribe shall simultaneously submit its report to each State within the
				boundaries of which any part of such tribe is located.
												(B)ContentsEach report submitted under subparagraph
				(A) shall:
													(i)The amount, ultimate recipients, and dates
				of receipt of all funds received under the grant during the previous fiscal
				year.
													(ii)The amount and the dates of disbursements
				of all such funds expended in compliance with paragraph (1) or pursuant to
				mutual aid agreements or other sharing arrangements that apply within the
				State, region, or directly eligible tribe, as applicable, during the previous
				fiscal year.
													(iii)How the funds were utilized by each
				ultimate recipient or beneficiary during the preceding fiscal year.
													(iv)The extent to which essential capabilities
				identified in the applicable State homeland security plan or plans were
				achieved, maintained, or enhanced as the result of the expenditure of grant
				funds during the preceding fiscal year.
													(v)The extent to which essential capabilities
				identified in the applicable State homeland security plan or plans remain
				unmet.
													(6)Inclusion of restricted
				annexesA recipient of a
				covered grant may submit to the Secretary an annex to the annual report under
				paragraph (5) that is subject to appropriate handling restrictions, if the
				recipient believes that discussion in the report of unmet needs would reveal
				sensitive but unclassified information.
											(7)Provision of reportsThe Secretary shall ensure that each annual
				report under paragraph (5) is provided to the Under Secretary for Emergency
				Preparedness and Response and the Director of the Office for Domestic
				Preparedness.
											(h)Incentives to Efficient Administration of
				Homeland Security Grants
											(1)Penalties for delay in passing through
				local shareIf a recipient of
				a covered grant that is a State fails to pass through to local governments,
				first responders, and other local groups funds or resources required by
				subsection (g)(1) within 45 days after receiving funds under the grant, the
				Secretary may—
												(A)reduce grant payments to the grant
				recipient from the portion of grant funds that is not required to be passed
				through under subsection (g)(1);
												(B)terminate payment of funds under the grant
				to the recipient, and transfer the appropriate portion of those funds directly
				to local first responders that were intended to receive funding under that
				grant; or
												(C)impose additional restrictions or burdens
				on the recipient’s use of funds under the grant, which may include—
													(i)prohibiting use of such funds to pay the
				grant recipient’s grant-related overtime or other expenses;
													(ii)requiring the grant recipient to distribute
				to local government beneficiaries all or a portion of grant funds that are not
				required to be passed through under subsection (g)(1); or
													(iii)for each day that the grant recipient fails
				to pass through funds or resources in accordance with subsection (g)(1),
				reducing grant payments to the grant recipient from the portion of grant funds
				that is not required to be passed through under subsection (g)(1), except that
				the total amount of such reduction may not exceed 20 percent of the total
				amount of the grant.
													(2)Extension of periodThe Governor of a State may request in
				writing that the Secretary extend the 45-day period under section 2003(e)(5)(E)
				or paragraph (1) for an additional 15-day period. The Secretary may approve
				such a request, and may extend such period for additional 15-day periods, if
				the Secretary determines that the resulting delay in providing grant funding to
				the local government entities that will receive funding under the grant will
				not have a significant detrimental impact on such entities’ terrorism
				preparedness efforts.
											(3)Provision of non-local share to local
				government
												(A)In generalThe Secretary may, upon request by a local
				government, pay to the local government a portion of the amount of a covered
				grant awarded to a State in which the local government is located, if—
													(i)the local government will use the amount
				paid to expedite planned enhancements to its terrorism preparedness as
				described in any applicable State homeland security plan;
													(ii)the State has failed to pass through funds
				or resources in accordance with subsection (g)(1); and
													(iii)the local government complies with
				subparagraphs (B) and (C).
													(B)Showing requiredTo receive a payment under this paragraph,
				a local government shall demonstrate that it—
													(i)is identified explicitly as an ultimate
				recipient or intended beneficiary in the approved grant application;
													(ii)was intended by the grantee to receive a
				severable portion of the overall grant for a specific purpose that is
				identified in the grant application;
													(iii)petitioned the grantee for the funds or
				resources after expiration of the period within which the funds or resources
				were required to be passed through under subsection (g)(1); and
													(iv)did not receive the portion of the overall
				grant that was earmarked or designated for its use or benefit.
													(C)Effect of paymentPayment of grant funds to a local
				government under this paragraph shall not—
													(i)affect any payment to another local
				government under this paragraph; and
													(ii)prejudice consideration of a request for
				payment under this paragraph that is submitted by another local
				government.
													(D)Deadline for action by
				secretaryThe Secretary shall
				approve or disapprove each request for payment under this paragraph by not
				later than 15 days after the date the request is received by the
				Department.
												(i)Reports to CongressThe Secretary shall submit an annual report
				to Congress by January 31 of each year covering the preceding fiscal
				year—
											(1)describing in detail the amount of Federal
				funds provided as covered grants that were directed to each State, region, and
				directly eligible tribe in the preceding fiscal year;
											(2)containing information on the use of such
				grant funds by grantees; and
											(3)describing—
												(A)the Nation’s progress in achieving,
				maintaining, and enhancing the essential capabilities established by the
				Secretary as a result of the expenditure of covered grant funds during the
				preceding fiscal year; and
												(B)an estimate of the amount of expenditures
				required to attain across the United States the essential capabilities
				established by the Secretary.
												2007.National standards for first responder
				equipment and training
										(a)Equipment Standards
											(1)In general
												(A)Development and promulgationThe Secretary, in consultation with the
				Under Secretaries for Emergency Preparedness and Response and Science and
				Technology and the Director of the Office for Domestic Preparedness, shall, not
				later than 6 months after the date of enactment of this section, support the
				development of, promulgate, and update as necessary national voluntary
				consensus standards for the performance, use, and validation of first responder
				equipment for purposes of section 2005(e)(7).
												(2)ContentsThe standards described in paragraph (1)
				shall—
												(A)be, to the maximum extent practicable,
				consistent with any voluntary consensus standards in existence on the date of
				enactment of this section;
												(B)take into account, as appropriate, new
				types of terrorism threats that may not have been contemplated when such
				existing standards were developed;
												(C)be focused on maximizing interoperability,
				interchangeability, durability, flexibility, efficiency, efficacy, portability,
				sustainability, and safety; and
												(D)cover all appropriate uses of the
				equipment.
												(3)Required categoriesIn carrying out paragraph (1), the
				Secretary shall specifically consider the following categories of first
				responder equipment:
												(A)Thermal imaging equipment.
												(B)Radiation detection and analysis
				equipment.
												(C)Biological detection and analysis
				equipment.
												(D)Chemical detection and analysis
				equipment.
												(E)Decontamination and sterilization
				equipment.
												(F)Personal protective equipment, including
				garments, boots, gloves, and hoods and other protective clothing.
												(G)Respiratory protection equipment.
												(H)Interoperable communications, including
				wireless and wireline voice, video, and data networks.
												(I)Explosive mitigation devices and explosive
				detection and analysis equipment.
												(J)Containment vessels.
												(K)Contaminant-resistant vehicles.
												(L)Such other equipment for which the
				Secretary determines that national voluntary consensus standards would be
				appropriate.
												(b)Training Standards
											(1)In generalThe Secretary, in consultation with the
				Under Secretaries for Emergency Preparedness and Response and Science and
				Technology and the Director of the Office for Domestic Preparedness, shall
				support the development of, promulgate, and regularly update as necessary
				national voluntary consensus standards for first responder training carried out
				with amounts provided under covered grant programs, that will enable State and
				local government first responders to achieve optimal levels of terrorism
				preparedness as quickly as practicable.
											(2)PriorityThe standards described in paragraph (1)
				shall give priority to providing training to—
												(A)enable first responders to prevent, prepare
				for, respond to, mitigate against, and recover from terrorist threats,
				including threats from chemical, biological, nuclear, and radiological weapons
				and explosive devices capable of inflicting significant human casualties;
				and
												(B)familiarize first responders with the
				proper use of equipment, including software, developed pursuant to the
				standards established under subsection (a).
												(3)Required categoriesIn carrying out paragraph (1), the
				Secretary specifically shall include the following categories of first
				responder activities:
												(A)Regional planning.
												(B)Joint exercises.
												(C)Intelligence collection, analysis, and
				sharing.
												(D)Emergency notification of affected
				populations.
												(E)Detection of biological, nuclear,
				radiological, and chemical weapons of mass destruction.
												(F)Such other activities for which the
				Secretary determines that national voluntary consensus training standards would
				be appropriate.
												(4)ConsistencyIn carrying out this subsection, the
				Secretary shall ensure that the standards described in paragraph (1) are
				consistent with the principles of emergency preparedness for all
				hazards.
											(c)Consultation With Standards
				OrganizationsIn establishing
				national voluntary consensus standards for first responder equipment and
				training under this section, the Secretary shall consult with relevant public
				and private sector groups, including—
											(1)the National Institute of Standards and
				Technology;
											(2)the National Fire Protection
				Association;
											(3)the National Association of County and City
				Health Officials;
											(4)the Association of State and Territorial
				Health Officials;
											(5)the American National Standards
				Institute;
											(6)the National Institute of Justice;
											(7)the Inter-Agency Board for Equipment
				Standardization and Interoperability;
											(8)the National Public Health Performance
				Standards Program;
											(9)the National Institute for Occupational
				Safety and Health;
											(10)ASTM International;
											(11)the International Safety Equipment
				Association;
											(12)the Emergency Management Accreditation
				Program; and
											(13)to the extent the Secretary considers
				appropriate, other national voluntary consensus standards development
				organizations, other interested Federal, State, and local government agencies,
				and other interested persons.
											(d)Coordination With Secretary of
				HHSIn establishing any
				national voluntary consensus standards under this section for first responder
				equipment or training that involve or relate to health professionals, including
				emergency medical professionals, the Secretary shall coordinate activities
				under this section with the Secretary of Health and Human
				Services.
										.
						(b)Definition of Emergency Response
			 ProvidersParagraph (6) of
			 section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101(6)) is amended by
			 striking includes and all that follows and inserting
			 includes Federal, State, and local governmental and nongovernmental
			 emergency public safety, law enforcement, fire, emergency response, emergency
			 medical (including hospital emergency facilities), and related personnel,
			 organizations, agencies, and authorities..
						(c)Technical and conforming
			 amendments
							(1)In generalThe Homeland Security Act of 2002 (6 U.S.C.
			 101 et seq.) is amended—
								(A)by redesignating title XVIII, as added by
			 the SAFE Port Act (Public Law 109–347; 120 Stat. 1884), as title XIX;
								(B)by redesignating sections 1801 through
			 1806, as added by the SAFE Port Act (Public Law 109–347; 120 Stat. 1884), as
			 sections 1901 through 1906, respectively;
								(C)in section 1904(a), as so redesignated, by
			 striking section 1802 and inserting section 1902;
			 and
								(D)in section 1906, as so redesignated, by
			 striking section 1802(a) each place that term appears and
			 inserting section 1902(a).
								(2)Table of contentsThe table of contents in section 1(b) of
			 the Homeland Security Act of 2002 (6 U.S.C. 101 note) is amended by striking
			 the items relating to title XVIII and sections 1801 through 1806, as added by
			 the SAFE Port Act (Public Law 109–347; 120 Stat. 1884), and inserting the
			 following:
								
									
										TITLE XIX—DOMESTIC NUCLEAR
				DETECTION OFFICE
										Sec. 1901. Domestic Nuclear
				Detection Office.
										Sec. 1902. Mission of
				Office.
										Sec. 1903. Hiring
				authority.
										Sec. 1904. Testing
				authority.
										Sec. 1905. Relationship to
				other Department entities and Federal agencies.
										Sec. 1906. Contracting and
				grant making authorities.
										TITLE XX—FUNDING FOR FIRST RESPONDERS
										Sec. 2001. Definitions.
										Sec. 2002. Faster and Smarter Funding for First
				Responders.
										Sec. 2003. Covered grant eligibility and criteria.
										Sec. 2004. Risk-based evaluation and
				prioritization.
										Sec. 2005. Task Force on Terrorism Preparedness for First
				Responders.
										Sec. 2006. Use of funds and accountability
				requirements.
										Sec. 2007. National standards for first responder equipment and
				training.
									
									.
							114.Superseded provisionThis chapter supersedes section 1014(c)(3)
			 of Public Law 107–56.
					115.OversightThe Secretary of Homeland Security shall
			 establish within the Office for Domestic Preparedness an Office of the
			 Comptroller to oversee the grants distribution process and the financial
			 management of the Office for Domestic Preparedness.
					116.GAO Report on an inventory and status of
			 Homeland Security first responder training
						(a)In GeneralThe Comptroller General of the United
			 States shall submit to Congress, in accordance with this section,
			 reports—
							(1)on the overall inventory and status of
			 first responder training programs of the Department of Homeland Security and
			 other departments and agencies of the Federal Government; and
							(2)the extent to which such programs are
			 coordinated.
							(b)Contents of ReportsThe reports under this section shall
			 include—
							(1)an assessment of the effectiveness of the
			 structure and organization of first responder training programs of the
			 Department of Homeland Security and other departments and agencies of the
			 Federal Government training programs;
							(2)recommendations to—
								(A)improve the coordination, structure, and
			 organization of such training programs; and
								(B)increase the availability of training to
			 first responders who are not able to attend centralized training
			 programs;
								(3)the structure and organizational
			 effectiveness of such programs for first responders in rural
			 communities;
							(4)identification of any duplication or
			 redundancy among such programs;
							(5)a description of the use of State and local
			 training institutions, universities, centers, and the National Domestic
			 Preparedness Consortium in designing and providing training;
							(6)a cost-benefit analysis of the costs and
			 time required for first responders to participate in training courses at
			 Federal institutions;
							(7)an assessment of the approval process for
			 certifying training courses offered by entities other than the Department of
			 Homeland Security that are useful for antiterrorism purposes as eligible for
			 grants awarded by the Department;
							(8)a description of the use of Department of
			 Homeland Security grant funds by States and local governments to acquire
			 training;
							(9)an analysis of the feasibility of Federal,
			 State, and local personnel receiving the training that is necessary to adopt
			 the National Response Plan and the National Incident Management System;
			 and
							(10)the role of each first responder training
			 institution within the Department of Homeland Security in the design and
			 implementation of terrorism preparedness and related training courses for first
			 responders.
							(c)DeadlinesThe Comptroller General shall—
							(1)submit the report required under subsection
			 (a)(1) by not later than 60 days after the date of enactment of this Act;
			 and
							(2)submit a report on the remainder of the
			 topics required by this section by not later than 120 days after the date of
			 enactment of this Act.
							117.Removal of civil liability barriers that
			 discourage the donation of fire equipment to volunteer fire companies
						(a)Liability ProtectionA civil action for damages relating to
			 personal injuries, property damage or loss, or death caused, after the donation
			 of such equipment, by fire control or fire rescue equipment donated to a
			 volunteer fire company against the person that donated the equipment may not be
			 brought in any State or Federal court.
						(b)ExceptionsSubsection (a) does not apply to a person
			 if—
							(1)the person’s act or omission causing the
			 injury, damage, loss, or death constitutes gross negligence or intentional
			 misconduct; or
							(2)the person is the manufacturer of the fire
			 control or fire rescue equipment.
							(c)PreemptionThis section preempts the laws of any State
			 to the extent that such laws are inconsistent with this section, except that
			 notwithstanding subsection (b) this section shall not preempt any State law
			 that provides additional protection from liability for a person who donates
			 fire control or fire rescue equipment to a volunteer fire company.
						(d)DefinitionsIn this section:
							(1)PersonThe term person includes any
			 governmental or other entity.
							(2)Fire control or rescue
			 equipmentThe term fire
			 control or fire rescue equipment includes any fire vehicle, fire
			 fighting tool, communications equipment, protective gear, fire hose, or
			 breathing apparatus.
							(3)StateThe term State includes the
			 several States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the Virgin
			 Islands, any other territory or possession of the United States, and any
			 political subdivision of any such State, territory, or possession.
							(4)Volunteer fire companyThe term volunteer fire
			 company means an association of individuals who provide fire protection
			 and other emergency services, where not less than 30 percent of the individuals
			 receive little or no compensation compared with an entry level full-time paid
			 individual in that association or in the nearest such association with an entry
			 level full-time paid individual.
							(e)Effective
			 DateThis section applies
			 only to liability for injury, damage, loss, or death caused by equipment that
			 is donated on or after the date that is 30 days after the date of enactment of
			 this Act.
						BTransportation Security
				121.Report on national strategy for
			 transportation security
					(a)Report; Certification
						(1)In generalNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the Secretary of
			 Transportation shall submit to the relevant congressional committees a report
			 on the recommendations of the 9/11 Commission and the policy goals of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458)
			 with respect to completion of a national strategy for transportation
			 security.
						(2)ContentsEach report submitted under paragraph (1)
			 shall include—
							(A)a certification by the Secretary of
			 Transportation that such recommendations have been implemented and such policy
			 goals have been achieved; or
							(B)if the Secretary of Transportation is
			 unable to make the certification described in subparagraph (A), a description
			 of—
								(i)the steps taken to implement such
			 recommendations and achieve such policy goals;
								(ii)when the Secretary expects such
			 recommendations to be implemented and such policy goals to be achieved;
			 and
								(iii)any allocation of resources or other
			 actions by Congress the Secretary considers necessary to implement such
			 recommendations and achieve such policy goals.
								(b)Termination of Duty To ReportThe duty to submit a report under
			 subsection (a) shall terminate when the Secretary of Transportation submits a
			 certification pursuant to subsection (a)(2)(A).
					(c)GAO Review of CertificationIf the Secretary of Transportation submits
			 a certification pursuant to subsection (a)(2)(A), not later than 30 days after
			 the submission of such certification, the Comptroller General shall submit to
			 the relevant congressional committees a report on whether the recommendations
			 described in subsection (a) have been implemented and whether the policy goals
			 described in subsection (a) have been achieved.
					122.Report on airline passenger
			 prescreening
					(a)Report; Certification
						(1)In generalNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the Secretary of
			 Transportation shall submit to the relevant congressional committees a report
			 on the recommendations of the 9/11 Commission and the policy goals of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458)
			 with respect to improving airline passenger prescreening.
						(2)ContentsEach report submitted under paragraph (1)
			 shall include—
							(A)a certification by the Secretary of
			 Transportation that such recommendations have been implemented and such policy
			 goals have been achieved; or
							(B)if the Secretary of Transportation is
			 unable to make the certification described in subparagraph (A), a description
			 of—
								(i)the steps taken to implement such
			 recommendations and achieve such policy goals;
								(ii)when the Secretary expects such
			 recommendations to be implemented and such policy goals to be achieved;
			 and
								(iii)any allocation of resources or other
			 actions by Congress the Secretary considers necessary to implement such
			 recommendations and achieve such policy goals.
								(b)Termination of Duty To ReportThe duty to submit a report under
			 subsection (a) shall terminate when the Secretary of Transportation submits a
			 certification pursuant to subsection (a)(2)(A).
					(c)GAO Review of CertificationIf the Secretary of Transportation submits
			 a certification pursuant to subsection (a)(2)(A), not later than 30 days after
			 the submission of such certification, the Comptroller General shall submit to
			 the relevant congressional committees a report on whether the recommendations
			 described in subsection (a) have been implemented and whether the policy goals
			 described in subsection (a) have been achieved.
					123.Report on detection of explosives at
			 airline screening checkpoints
					(a)Report; Certification
						(1)In generalNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the Secretary of
			 Transportation shall submit to the relevant congressional committees a report
			 on the recommendations of the 9/11 Commission and the policy goals of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458)
			 with respect to the improvement of airline screening checkpoints to detect
			 explosives.
						(2)ContentsEach report submitted under paragraph (1)
			 shall include—
							(A)a certification by the Secretary of
			 Transportation that such recommendations have been implemented and such policy
			 goals have been achieved; or
							(B)if the Secretary of Transportation is
			 unable to make the certification described in subparagraph (A), a description
			 of—
								(i)the steps taken to implement such
			 recommendations and achieve such policy goals;
								(ii)when the Secretary expects such
			 recommendations to be implemented and such policy goals to be achieved;
			 and
								(iii)any allocation of resources or other
			 actions by Congress the Secretary considers necessary to implement such
			 recommendations and achieve such policy goals.
								(b)Termination of Duty To ReportThe duty to submit a report under
			 subsection (a) shall terminate when the Secretary of Transportation submits a
			 certification pursuant to subsection (a)(2)(A).
					(c)GAO Review of CertificationIf the Secretary of Transportation submits
			 a certification pursuant to subsection (a)(2)(A), not later than 30 days after
			 the submission of such certification, the Comptroller General shall submit to
			 the relevant congressional committees a report on whether the recommendations
			 described in subsection (a) have been implemented and whether the policy goals
			 described in subsection (a) have been achieved.
					124.Report on comprehensive screening
			 program
					(a)Report; Certification
						(1)In generalNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the Secretary of
			 Transportation shall submit to the relevant congressional committees a report
			 on the recommendations of the 9/11 Commission and the policy goals of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458)
			 with respect to implementation of a comprehensive screening program.
						(2)ContentsEach report submitted under paragraph (1)
			 shall include—
							(A)a certification by the Secretary of
			 Transportation that such recommendations have been implemented and such policy
			 goals have been achieved; or
							(B)if the Secretary of Transportation is
			 unable to make the certification described in subparagraph (A), a description
			 of—
								(i)the steps taken to implement such
			 recommendations and achieve such policy goals;
								(ii)when the Secretary expects such
			 recommendations to be implemented and such policy goals to be achieved;
			 and
								(iii)any allocation of resources or other
			 actions by Congress the Secretary considers necessary to implement such
			 recommendations and achieve such policy goals.
								(b)Termination of Duty To ReportThe duty to submit a report under
			 subsection (a) shall terminate when the Secretary of Transportation submits a
			 certification pursuant to subsection (a)(2)(A).
					(c)GAO Review of CertificationIf the Secretary of Transportation submits
			 a certification pursuant to subsection (a)(2)(A), not later than 30 days after
			 the submission of such certification, the Comptroller General shall submit to
			 the relevant congressional committees a report on whether the recommendations
			 described in subsection (a) have been implemented and whether the policy goals
			 described in subsection (a) have been achieved.
					125.Relevant congressional committees
			 definedIn this subtitle, the
			 term relevant congressional committees means—
					(1)the Committee on Homeland Security of the
			 House of Representatives;
					(2)the Committee on Oversight and Government
			 Reform of the House of Representatives;
					(3)the Committee on Transportation and
			 Infrastructure of the House of Representatives;
					(4)the Committee on Homeland Security and
			 Government Affairs of the Senate; and
					(5)the Committee on Environment and Public
			 Works of the Senate.
					CBorder Security
				131.Counterterrorist travel
			 intelligence
					(a)Report; Certification
						(1)In generalNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the Director of the
			 National Counterterrorism Center shall submit to the relevant congressional
			 committees a report on the recommendations of the 9/11 Commission and the
			 policy goals of the Intelligence Reform and Terrorism Prevention Act of 2004
			 (Public Law 108–458) with respect to improving collection and analysis of
			 intelligence on terrorist travel.
						(2)ContentsEach report submitted under paragraph (1)
			 shall include—
							(A)a certification that such recommendations
			 have been implemented and such policy goals have been achieved; or
							(B)if the Director of the National
			 Counterterrorism Center is unable to make the certification described in
			 subparagraph (A), a description of—
								(i)the steps taken to implement such
			 recommendations and achieve such policy goals;
								(ii)when such recommendations are expected to
			 be implemented and such policy goals to be achieved; and
								(iii)any allocation of resources or other
			 actions by Congress considered necessary to implement such recommendations and
			 achieve such policy goals.
								(b)Termination of Duty To ReportThe duty of the Director of the National
			 Counterterrorism Center to submit a report under subsection (a) shall terminate
			 when the Director submits a certification pursuant to subsection
			 (a)(2)(A).
					(c)GAO Review of CertificationIf the Director of the National
			 Counterterrorism submits a certification pursuant to subsection (a)(2)(A), not
			 later than 30 days after the submission of such certification, the Comptroller
			 General shall submit to the relevant congressional committees a report on
			 whether the recommendations described in subsection (a) have been implemented
			 and whether the policy goals described in subsection (a) have been
			 achieved.
					(d)Relevant Congressional
			 CommitteesFor purposes of
			 this section, the term relevant congressional committees means the
			 following:
						(1)The Committee on Homeland Security of the
			 House of Representatives.
						(2)The Committee on Government Reform of the
			 House of Representatives.
						(3)The Committee on Transportation and
			 Infrastructure of the House of Representatives.
						(4)The Committee on Homeland Security and
			 Governmental Affairs of the Senate.
						(5)The Committee on Environment and Public
			 Works of the Senate.
						(6)The Select Committee on Intelligence of the
			 Senate.
						(7)The Permanent Select Committee on
			 Intelligence of the House of Representatives.
						132.Comprehensive screening system
					(a)Report; Certification
						(1)In generalNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the Secretary of Homeland
			 Security and the Secretary of Transportation shall each submit to the relevant
			 congressional committees a report on the recommendations of the 9/11 Commission
			 and the policy goals of the Intelligence Reform and Terrorism Prevention Act of
			 2004 (Public Law 108–458) with respect to the establishment of the
			 comprehensive screening system described in Presidential Homeland Security
			 Directive 11 (dated August 27, 2004).
						(2)ContentsEach report submitted under paragraph (1)
			 shall include—
							(A)a certification that such recommendations
			 have been implemented and such policy goals have been achieved; or
							(B)if the Secretary of Homeland Security or
			 the Secretary of Transportation, as the case may be, is unable to make the
			 certification described in subparagraph (A), a description of—
								(i)the steps taken to implement such
			 recommendations and achieve such policy goals;
								(ii)when such recommendations are expected to
			 be implemented and such policy goals to be achieved; and
								(iii)any allocation of resources or other
			 actions by Congress considered necessary to implement such recommendations and
			 achieve such policy goals.
								(b)Termination of Duty To ReportThe duty of the Secretary of Homeland
			 Security to submit a report under subsection (a) shall terminate when the
			 Secretary of Homeland Security submits a certification pursuant to subsection
			 (a)(2)(A). The duty of the Secretary of Transportation to submit a report under
			 subsection (a) shall terminate when the Secretary of Transportation submits a
			 certification pursuant to subsection (a)(2)(A).
					(c)GAO Review of CertificationNot later than 30 days after the later of
			 the date of submission of a certification under subsection (a)(2)(A) by the
			 Secretary of Homeland Security and the submission of such a certification by
			 the Secretary of Transportation, the Comptroller General shall submit to the
			 relevant congressional committees a report on whether the recommendations
			 described in subsection (a) have been implemented and whether the policy goals
			 described in subsection (a) have been achieved.
					(d)Relevant Congressional
			 CommitteesFor purposes of
			 this section, the term relevant congressional committees means the
			 following:
						(1)The Committee on Homeland Security of the
			 House of Representatives.
						(2)The Committee on Oversight and Government
			 Reform of the House of Representatives.
						(3)The Committee on Transportation and
			 Infrastructure of the House of Representatives.
						(4)The Committee on Homeland Security and
			 Governmental Affairs of the Senate.
						(5)The Committee on Environment and Public
			 Works of the Senate.
						133.Biometric entry and exit data
			 system
					(a)Report; Certification
						(1)In generalNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the Secretary of Homeland
			 Security shall submit to the relevant congressional committees a report on the
			 recommendations of the 9/11 Commission and the policy goals of the Intelligence
			 Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) with respect
			 to the completion of a biometric entry and exit data system.
						(2)ContentsEach report submitted under paragraph (1)
			 shall include—
							(A)a certification that such recommendations
			 have been implemented and such policy goals have been achieved; or
							(B)if the Secretary of Homeland Security is
			 unable to make the certification described in subparagraph (A), a description
			 of—
								(i)the steps taken to implement such
			 recommendations and achieve such policy goals;
								(ii)when such recommendations are expected to
			 be implemented and such policy goals to be achieved; and
								(iii)any allocation of resources or other
			 actions by Congress the Secretary considers necessary to implement such
			 recommendations and achieve such policy goals.
								(b)Termination of Duty To ReportThe duty to submit a report under
			 subsection (a) shall terminate when the Secretary of Homeland Security submits
			 a certification pursuant to subsection (a)(2)(A).
					(c)GAO Review of CertificationIf the Secretary of Homeland Security
			 submits a certification pursuant to subsection (a)(2)(A), not later than 30
			 days after the submission of such certification, the Comptroller General shall
			 submit to the relevant congressional committees a report on whether the
			 recommendations described in subsection (a) have been implemented and whether
			 the policy goals described in subsection (a) have been achieved.
					(d)Relevant Congressional
			 CommitteesFor purposes of
			 this section, the term relevant congressional committees means the
			 following:
						(1)The Committee on Homeland Security of the
			 House of Representatives.
						(2)The Committee on Oversight and Government
			 Reform of the House of Representatives.
						(3)The Committee on the Judiciary of the House
			 of Representatives.
						(4)The Committee on Homeland Security and
			 Governmental Affairs of the Senate.
						(5)The Committee on the Judiciary of the
			 Senate.
						134.International collaboration on border and
			 document security
					(a)Report; Certification
						(1)In generalNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the Secretary of Homeland
			 Security and the Secretary of State shall each submit to the relevant
			 congressional committees a report on the recommendations of the 9/11 Commission
			 and the policy goals of the Intelligence Reform and Terrorism Prevention Act of
			 2004 (Public Law 108–458) with respect to international collaboration on border
			 and document security.
						(2)ContentsEach report submitted under paragraph (1)
			 shall include—
							(A)a certification that such recommendations
			 have been implemented and such policy goals have been achieved; or
							(B)if the Secretary of Homeland Security or
			 the Secretary of State, as the case may be, is unable to make the certification
			 described in subparagraph (A), a description of—
								(i)the steps taken to implement such
			 recommendations and achieve such policy goals;
								(ii)when such recommendations are expected to
			 be implemented and such policy goals to be achieved; and
								(iii)any allocation of resources or other
			 actions by Congress considered necessary to implement such recommendations and
			 achieve such policy goals.
								(b)Termination of Duty To ReportThe duty of the Secretary of Homeland
			 Security to submit a report under subsection (a) shall terminate when the
			 Secretary of Homeland Security submits a certification pursuant to subsection
			 (a)(2)(A). The duty of the Secretary of State to submit a report under
			 subsection (a) shall terminate when the Secretary of State submits a
			 certification pursuant to subsection (a)(2)(A).
					(c)GAO Review of CertificationNot later than 30 days after the later of
			 the date of submission of a certification under subsection (a)(2)(A) by the
			 Secretary of Homeland Security and the submission of such a certification by
			 the Secretary of State, the Comptroller General shall submit to the relevant
			 congressional committees a report on whether the recommendations described in
			 subsection (a) have been implemented and whether the policy goals described in
			 subsection (a) have been achieved.
					(d)Watch ListThe Comptroller General shall submit to the
			 relevant congressional committees a report assessing the sharing of the
			 consolidated and integrated terrorist watch list maintained by the Federal
			 Government with countries designated to participate in the visa waiver program
			 established under section 217 of the Immigration
			 and Nationality Act (8 U.S.C. 1187).
					(e)Fingerprinting in Domestic and Foreign
			 Passports
						(1)Use in united states passports
							(A)In generalSection 215(b) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1185(b)) is amended by inserting after passport the
			 following: that contains the fingerprints of the citizen
			 involved.
							(B)Effective
			 dateThe amendment made by
			 subparagraph (A) shall apply to passports issued on or after the date that is
			 90 days after the date of enactment of this Act.
							(2)Use in foreign passports
							(A)In generalSection 212(a)(7) of such Act (8 U.S.C.
			 1182(a)(7)) is amended by adding at the end the following new
			 subparagraph:
								
									(C)Requirement for fingerprints on
				passportsNo passport of an
				alien shall be considered valid for purposes of subparagraph (A) or (B) unless
				the passport contains the fingerprints of the
				alien.
									.
							(B)Effective
			 dateThe amendment made by
			 subparagraph (A) shall apply to aliens applying for admission to the United
			 States on or after the date that is 90 days after the date of enactment of this
			 Act.
							(f)Relevant Congressional
			 CommitteesFor purposes of
			 this section, the term relevant congressional committees means the
			 following:
						(1)The Committee on Homeland Security of the
			 House of Representatives.
						(2)The Committee on Oversight and Government
			 Reform of the House of Representatives.
						(3)The Committee on the Foreign Affairs of the
			 House of Representatives.
						(4)The Committee on the Judiciary of the House
			 of Representatives.
						(5)The Committee on Homeland Security and
			 Governmental Affairs of the Senate.
						(6)The Committee on the Judiciary of the
			 Senate.
						(7)The Committee on Foreign Relations of the
			 Senate.
						135.Standardization of secure
			 identification
					(a)Report; Certification
						(1)In generalNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the Secretary of Homeland
			 Security and the Secretary of Health and Human Services shall each submit to
			 the relevant congressional committees a report on the recommendations of the
			 9/11 Commission and the policy goals of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (Public Law 108–458) with respect to the establishment
			 of standardization of secure identification.
						(2)ContentsEach report submitted under paragraph (1)
			 shall include—
							(A)a certification that such recommendations
			 have been implemented and such policy goals have been achieved; or
							(B)if the Secretary of Homeland Security or
			 the Secretary of Health and Human Services, as the case may be, is unable to
			 make the certification described in subparagraph (A), a description of—
								(i)the steps taken to implement such
			 recommendations and achieve such policy goals;
								(ii)when such recommendations are expected to
			 be implemented and such policy goals to be achieved; and
								(iii)any allocation of resources or other
			 actions by Congress the Secretary considers necessary to implement such
			 recommendations and achieve such policy goals.
								(b)Termination of Duty To ReportThe duty to submit a report under
			 subsection (a) shall terminate—
						(1)for the Secretary of Homeland Security,
			 when the Secretary of Homeland Security submits a certification pursuant to
			 subsection (a)(2)(A); and
						(2)for the Secretary of Health and Human
			 Services, when the Secretary of Health and Human Services submits a
			 certification pursuant to subsection (a)(2)(A).
						(c)GAO Review of CertificationNot later than 30 days after the later of
			 the date of submission of a certification under subsection (a)(2)(A) by the
			 Secretary of Homeland Security and the submission of such a certification by
			 the Secretary of Health and Human Services, the Comptroller General shall
			 submit to the relevant congressional committees a report on whether the
			 recommendations described in subsection (a) have been implemented and whether
			 the policy goals described in subsection (a) have been achieved.
					(d)Relevant Congressional
			 CommitteesFor purposes of
			 this section, the term relevant congressional committees means the
			 following:
						(1)The Committee on Homeland Security of the
			 House of Representatives.
						(2)The Committee on Oversight and Government
			 Reform of the House of Representatives.
						(3)The Committee on the Judiciary of the House
			 of Representatives.
						(4)The Committee on Ways and Means of the
			 House of Representatives.
						(5)The Committee on Finance of the
			 Senate.
						(6)The Committee on Homeland Security and
			 Governmental Affairs of the Senate.
						136.Security enhancements for social security
			 cards
					(a)Report; Certification
						(1)In generalNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the Commissioner of Social
			 Security shall submit to the relevant congressional committees a report on the
			 recommendations of the 9/11 Commission and the policy goals of the Intelligence
			 Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) with respect
			 to security enhancements for social security cards and the implementation of
			 section 205(c)(2)(C)(iv)(II) of the Social
			 Security Act (42 U.S.C. 405(c)(2)(C)(iv)(II)) (as added by section
			 7214 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public
			 Law 108–458)).
						(2)ContentsEach report submitted under paragraph (1)
			 shall include—
							(A)a certification that such recommendations
			 have been implemented and such policy goals have been achieved; or
							(B)if the Commissioner of Social Security is
			 unable to make the certification described in subparagraph (A), a description
			 of—
								(i)the steps taken to implement such
			 recommendations and achieve such policy goals;
								(ii)when such recommendations are expected to
			 be implemented and such policy goals to be achieved; and
								(iii)any allocation of resources or other
			 actions by Congress the Commissioner considers necessary to implement such
			 recommendations and achieve such policy goals.
								(b)Termination of Duty To ReportThe duty to submit a report under
			 subsection (a) shall terminate when the Commissioner of Social Security submits
			 a certification pursuant to subsection (a)(2)(A).
					(c)GAO Review of CertificationIf the Commissioner of Social Security
			 submits a certification pursuant to subsection (a)(2)(A), not later than 30
			 days after the submission of such certification, the Comptroller General shall
			 submit to the relevant congressional committees a report on whether the
			 recommendations described in subsection (a) have been implemented and whether
			 the policy goals described in subsection (a) have been achieved.
					(d)Relevant Congressional
			 CommitteesFor purposes of
			 this section, the term relevant congressional committees means the
			 following:
						(1)The Committee on Homeland Security of the
			 House of Representatives.
						(2)The Committee on Oversight and Government
			 Reform of the House of Representatives.
						(3)The Committee on the Judiciary of the House
			 of Representatives.
						(4)The Committee on Ways and Means of the
			 House of Representatives.
						(5)The Committee on Finance of the
			 Senate.
						(6)The Committee on Homeland Security and
			 Governmental Affairs of the Senate.
						IIREFORMING THE INSTITUTIONS OF
			 GOVERNMENT
			AIntelligence Community
				201.Report on Director of National
			 Intelligence
					(a)Report; Certification
						(1)In generalNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the Director of National
			 Intelligence shall submit to the relevant congressional committees a report on
			 the recommendations of the 9/11 Commission and the policy goals of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458)
			 with respect to the Director of National Intelligence.
						(2)ContentsEach report submitted under paragraph (1)
			 shall include—
							(A)a certification by the Director of National
			 Intelligence that such recommendations have been implemented and such policy
			 goals have been achieved; or
							(B)if the Director of National Intelligence is
			 unable to make the certification described in subparagraph (A), a description
			 of—
								(i)the steps taken to implement such
			 recommendations and achieve such policy goals;
								(ii)when the Director of National Intelligence
			 expects such recommendations to be implemented and such policy goals to be
			 achieved; and
								(iii)any allocation of resources or other
			 actions by Congress the Director considers necessary to implement such
			 recommendations and achieve such policy goals.
								(b)Termination of Duty To ReportThe duty to submit a report under
			 subsection (a) shall terminate when the Director of National Intelligence
			 submits a certification pursuant to subsection (a)(2)(A).
					(c)GAO Review of CertificationIf the Director of National Intelligence
			 submits a certification pursuant to subsection (a)(2)(A), not later than 30
			 days after the submission of such certification, the Comptroller General shall
			 submit to the relevant congressional committees a report on whether the
			 recommendations described in subsection (a) have been implemented and whether
			 the policy goals described in subsection (a) have been achieved.
					(d)GAO Report on DNI Exercise of
			 Authority
						(1)Annual reportNot later than 90 days after the date of
			 enactment of this Act, and annually thereafter, the Comptroller General shall
			 submit to the relevant congressional committees a report on whether—
							(A)the Director of National Intelligence has
			 been able to properly exercise the authority of the Office of the Director of
			 National Intelligence, including budget and personnel authority; and
							(B)information sharing among the intelligence
			 community is a high priority.
							(2)TerminationThe duty to submit a report under paragraph
			 (1) shall terminate when the Comptroller General certifies to the relevant
			 congressional committees that the recommendations of the 9/11 Commission and
			 the policy goals of the Intelligence Reform and Terrorism Prevention Act of
			 2004 (Public Law 108–458) with respect to the Director of National Intelligence
			 have been achieved.
						202.Report on National Counterterrorism
			 Center
					(a)Report; Certification
						(1)In generalNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the Director of National
			 Intelligence shall submit to the relevant congressional committees a report on
			 the recommendations of the 9/11 Commission and the policy goals of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458)
			 with respect to the establishment of a National Counterterrorism Center.
						(2)ContentsEach report submitted under paragraph (1)
			 shall include—
							(A)a certification by the Director of National
			 Intelligence that such recommendations have been implemented and such policy
			 goals have been achieved; or
							(B)if the Director of National Intelligence is
			 unable to make the certification described in subparagraph (A), a description
			 of—
								(i)the steps taken to implement such
			 recommendations and achieve such policy goals;
								(ii)when the Director of National Intelligence
			 expects such recommendations to be implemented and such policy goals to be
			 achieved; and
								(iii)any allocation of resources or other
			 actions by Congress the Director considers necessary to implement such
			 recommendations and achieve such policy goals.
								(b)Termination of Duty To ReportThe duty to submit a report under
			 subsection (a) shall terminate when the Director of National Intelligence
			 submits a certification pursuant to subsection (a)(2)(A).
					(c)GAO Review of CertificationIf the Director of National Intelligence
			 submits a certification pursuant to subsection (a)(2)(A), not later than 30
			 days after the submission of such certification, the Comptroller General shall
			 submit to the relevant congressional committees a report on whether the
			 recommendations described in subsection (a) have been implemented and whether
			 the policy goals described in subsection (a) have been achieved.
					203.Report on creation of a Federal Bureau of
			 Investigation national security workforce
					(a)Report; Certification
						(1)In generalNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the Director of the
			 Federal Bureau of Investigation shall submit to the relevant congressional
			 committees a report on the recommendations of the 9/11 Commission and the
			 policy goals of the Intelligence Reform and Terrorism Prevention Act of 2004
			 (Public Law 108–458) with respect to the creation of a Federal Bureau of
			 Investigation national security workforce.
						(2)ContentsEach report submitted under paragraph (1)
			 shall include—
							(A)a certification by the Director of the
			 Federal Bureau of Investigation that such recommendations have been implemented
			 and such policy goals have been achieved; or
							(B)if the Director of the Federal Bureau of
			 Investigation is unable to make the certification described in subparagraph
			 (A), a description of—
								(i)the steps taken to implement such
			 recommendations and achieve such policy goals;
								(ii)when the Director of the Federal Bureau of
			 Investigation expects such recommendations to be implemented and such policy
			 goals to be achieved; and
								(iii)any allocation of resources or other
			 actions by Congress the Director of the Federal Bureau of Investigation
			 considers necessary to implement such recommendations and achieve such policy
			 goals.
								(b)Termination of Duty To ReportThe duty to submit a report under
			 subsection (a) shall terminate when the Director of the Federal Bureau of
			 Investigation submits a certification pursuant to subsection (a)(2)(A).
					(c)GAO Review of CertificationIf the Director of the Federal Bureau of
			 Investigation submits a certification pursuant to subsection (a)(2)(A), not
			 later than 30 days after the submission of such certification, the Comptroller
			 General shall submit to the relevant congressional committees a report on
			 whether the recommendations described in subsection (a) have been implemented
			 and whether the policy goals described in subsection (a) have been
			 achieved.
					(d)GAO Report on Creation of FBI National
			 Security Workforce
						(1)Annual reportNot later than 90 days after the date of
			 enactment of this Act, and annually thereafter, the Comptroller General shall
			 submit to the relevant congressional committees a report on whether—
							(A)there is a sense of urgency within the
			 Federal Bureau of Investigation to create a national security workforce to
			 carry out the domestic counterterrorism mission of the Federal Bureau of
			 Investigation;
							(B)the Federal Bureau of Investigation is on
			 track to create such a workforce; and
							(C)the culture of the Federal Bureau of
			 Investigation allows the Federal Bureau of Investigation to meet its new
			 challenges and succeed in its counterterrorism role.
							(2)TerminationThe duty to submit a report under paragraph
			 (1) shall terminate when the Comptroller General certifies to the relevant
			 congressional committees that the recommendations of the 9/11 Commission and
			 the policy goals of the Intelligence Reform and Terrorism Prevention Act of
			 2004 (Public Law 108–458) with respect to the creation of a Federal Bureau of
			 Investigation national security workforce have been achieved.
						204.Report on new missions for the Director of
			 the Central Intelligence Agency
					(a)Report; Certification
						(1)In generalNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the Director of National
			 Intelligence shall submit to the relevant congressional committees a report on
			 the recommendations of the 9/11 Commission and the policy goals of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458)
			 with respect to the new mission of the Director of the Central Intelligence
			 Agency.
						(2)ContentsEach report submitted under paragraph (1)
			 shall include—
							(A)a certification by the Director of National
			 Intelligence that such recommendations have been implemented and such policy
			 goals have been achieved; or
							(B)if the Director of National Intelligence is
			 unable to make the certification described in subparagraph (A), a description
			 of—
								(i)the steps taken to implement such
			 recommendations and achieve such policy goals;
								(ii)when the Director of National Intelligence
			 expects such recommendations to be implemented and such policy goals to be
			 achieved; and
								(iii)any allocation of resources or other
			 actions by Congress the Director considers necessary to implement such
			 recommendations and achieve such policy goals.
								(b)Termination of Duty To ReportThe duty to submit a report under
			 subsection (a) shall terminate when the Director of National Intelligence
			 submits a certification pursuant to subsection (a)(2)(A).
					(c)GAO Review of CertificationIf the Director of National Intelligence
			 submits a certification pursuant to subsection (a)(2)(A), not later than 30
			 days after the submission of such certification, the Comptroller General shall
			 submit to the relevant congressional committees a report on whether the
			 recommendations described in subsection (a) have been implemented and whether
			 the policy goals described in subsection (a) have been achieved.
					(d)GAO Report on Director of the Central
			 Intelligence Agency
						(1)Annual reportNot later than 90 days after the date of
			 enactment of this Act, and annually thereafter, the Comptroller General shall
			 submit to the relevant congressional committees a report on whether the
			 Director of the Central Intelligence Agency has strong, determined leadership
			 committed to accelerating the pace of the reforms underway.
						(2)TerminationThe duty to submit a report under paragraph
			 (1) shall terminate when the Comptroller General certifies to the relevant
			 congressional committees that the recommendations of the 9/11 Commission and
			 the policy goals of the Intelligence Reform and Terrorism Prevention Act of
			 2004 (Public Law 108–458) with respect to the Director of the Central
			 Intelligence Agency have been achieved.
						(e)Sense of CongressIt is the sense of Congress that Congress
			 and the leadership of the Central Intelligence Agency should—
						(1)regularly evaluate the effectiveness of the
			 national clandestine service structure to determine if it improves coordination
			 of human intelligence collection operations and produces better intelligence
			 results; and
						(2)address morale and personnel issues at the
			 Central Intelligence Agency to ensure the Central Intelligence Agency remains
			 an effective arm of national power.
						205.Report on incentives for information
			 sharing
					(a)Report; Certification
						(1)In generalNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the Director of the Office
			 of Management and Budget, in consultation with the Director of National
			 Intelligence, shall submit to the relevant congressional committees a report on
			 the recommendations of the 9/11 Commission and the policy goals of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458)
			 with respect to the creation of incentives for information sharing across the
			 Federal Government and with State and local authorities.
						(2)ContentsEach report submitted under paragraph (1)
			 shall include—
							(A)a certification by the Director of the
			 Office of Management and Budget that such recommendations have been implemented
			 and such policy goals have been achieved; or
							(B)if the Director of the Office of Management
			 and Budget is unable to make the certification described in subparagraph (A), a
			 description of—
								(i)the steps taken to implement such
			 recommendations and achieve such policy goals;
								(ii)when the Director of National Intelligence
			 expects such recommendations to be implemented and such policy goals to be
			 achieved; and
								(iii)any allocation of resources or other
			 actions by Congress the Director considers necessary to implement such
			 recommendations and achieve such policy goals.
								(b)Termination of Duty To ReportThe duty to submit a report under
			 subsection (a) shall terminate when the Director of the Office of Management
			 and Budget submits a certification pursuant to subsection (a)(2)(A).
					(c)GAO Review of CertificationIf the Director of the Office of Management
			 and Budget submits a certification pursuant to subsection (a)(2)(A), not later
			 than 30 days after the submission of such certification, the Comptroller
			 General shall submit to the relevant congressional committees a report on
			 whether the recommendations described in subsection (a) have been implemented
			 and whether the policy goals described in subsection (a) have been
			 achieved.
					206.Report on Presidential leadership of
			 national security institutions in the information revolution
					(a)Report; Certification
						(1)In generalNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the Director of the Office
			 of Management and Budget, in consultation with the Director of National
			 Intelligence, shall submit to the relevant congressional committees a report on
			 the recommendations of the 9/11 Commission and the policy goals of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458)
			 with respect to the leadership of the President of national security
			 institutions into the information revolution.
						(2)ContentsEach report submitted under paragraph (1)
			 shall include—
							(A)a certification by the Director of the
			 Office of Management and Budget that such recommendations have been implemented
			 and such policy goals have been achieved; or
							(B)if the Director of the Office of Management
			 and Budget is unable to make the certification described in subparagraph (A), a
			 description of—
								(i)the steps taken to implement such
			 recommendations and achieve such policy goals;
								(ii)when the Director of the Office of
			 Management and Budget expects such recommendations to be implemented and such
			 policy goals to be achieved; and
								(iii)any allocation of resources or other
			 actions by Congress the Director considers necessary to implement such
			 recommendations and achieve such policy goals.
								(b)Termination of Duty To ReportThe duty to submit a report under
			 subsection (a) shall terminate when the Director of the Office of Management
			 and Budget submits a certification pursuant to subsection (a)(2)(A).
					(c)GAO Review of CertificationIf the Director of the Office of Management
			 and Budget submits a certification pursuant to subsection (a)(2)(A), not later
			 than 30 days after the submission of such certification, the Comptroller
			 General shall submit to the relevant congressional committees a report on
			 whether the recommendations described in subsection (a) have been implemented
			 and whether the policy goals described in subsection (a) have been
			 achieved.
					(d)GAO Report on Information Systems
						(1)Annual reportNot later than 90 days after the date of
			 enactment of this Act, and annually thereafter, the Comptroller General shall
			 submit to the relevant congressional committees a report on whether the
			 intelligence community has the resources and Presidential support to change
			 information systems to enable information sharing, policies and procedures that
			 compel sharing, and systems of performance evaluation to inform personnel on
			 how well they carry out information sharing.
						(2)TerminationThe duty to submit a report under paragraph
			 (1) shall terminate when the Comptroller General certifies to the relevant
			 congressional committees that the recommendations of the 9/11 Commission and
			 the policy goals of the Intelligence Reform and Terrorism Prevention Act of
			 2004 (Public Law 108–458) with respect to the leadership of the President of
			 national security institutions into the information revolution have been
			 achieved.
						207.Homeland airspace defense
					(a)CertificationNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the Secretary of Homeland
			 Security and the Secretary of Defense shall each submit to the specified
			 congressional committees a certification as to whether the Federal Government
			 has implemented the policy goals of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (Public Law 108–458) and the recommendations of the
			 National Commission on Terrorist Attacks Upon the United States regarding
			 homeland and airspace defense. Each Secretary shall include with such
			 certification recommendations if further congressional action is necessary. If
			 a Secretary is unable to certify the goal in the first sentence, the Secretary
			 shall report to the specified committees what steps have been taken towards
			 implementation, when implementation can reasonably be expected to be completed,
			 and whether additional resources or actions from the Congress are required for
			 implementation.
					(b)Comptroller General ReportWithin 30 days of the submission of both
			 certifications under subsection (a), the Comptroller General of the United
			 States shall submit to the specified congressional committees a report
			 verifying that the policy referred to in that subsection has in fact been
			 implemented and recommendations of any additional congressional action
			 necessary to implement the goals referred to in that subsection.
					(c)Specified Congressional
			 CommitteesFor purposes of
			 this section, the term specified congressional committees
			 means—
						(1)the Committee on Homeland Security, the
			 Committee on Oversight and Government Reform, and the Committee on
			 Transportation and Infrastructure of the House of Representatives; and
						(2)the Committee of Homeland Security and
			 Governmental Affairs and the Committee on Environment and Public Works of the
			 Senate.
						208.Semiannual Report on plans and strategies
			 of United States Northern Command for defense of the united States
			 homeland
					(a)FindingsConsistent with the report of the National
			 Commission on Terrorist Attacks Upon the United States, Congress makes the
			 following findings:
						(1)The primary responsibility for national
			 defense is with the Department of Defense and the secondary responsibility for
			 national defense is with the Department of Homeland Security, and the two
			 departments must have clear delineations of responsibility.
						(2)Before September 11, 2001, the North
			 American Aerospace Defense Command, which had responsibility for defending
			 United States airspace on September 11, 2001—
							(A)focused on threats coming from outside the
			 borders of the United States; and
							(B)had not increased its focus on terrorism
			 within the United States, even though the intelligence community had gathered
			 intelligence on the possibility that terrorists might turn to hijacking and
			 even the use of airplanes as missiles within the United States.
							(3)The United States Northern Command has been
			 established to assume responsibility for defense within the United
			 States.
						(b)Sense of CongressIt is the sense of Congress that—
						(1)the Secretary of Defense should regularly
			 assess the adequacy of the plans and strategies of the United States Northern
			 Command with a view to ensuring that the United States Northern Command is
			 prepared to respond effectively to all military and paramilitary threats within
			 the United States; and
						(2)the Committee on Armed Services of the
			 Senate and the Committee on Armed Services of the House of Representatives
			 should periodically review and assess the adequacy of those plans and
			 strategies.
						(c)Semiannual ReportNot later than 90 days after the date of
			 the enactment of this Act, and every 180 days thereafter, the Secretary of
			 Defense shall submit to the Committee on Armed Services of the Senate and the
			 Committee on Armed Services of the House of Representatives a report describing
			 the plans and strategies of the United States Northern Command to defend the
			 United States against military and paramilitary threats within the United
			 States.
					209.Relevant congressional committees
			 definedIn this subtitle, the
			 term relevant congressional committees means the Committee on
			 Homeland Security, the Committee on Government Reform, and the Permanent Select
			 Committee on Intelligence of the House of Representatives and the Committee on
			 Homeland Security and Government Affairs and the Select Committee on
			 Intelligence of the Senate.
				BCivil Liberties and Executive
			 Power
				211.Report on the balance between security and
			 civil liberties
					(a)Report; Certification
						(1)In generalNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the Attorney General shall
			 submit to the relevant congressional committees a report on the recommendations
			 of the 9/11 Commission and the policy goals of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (Public Law 108–458) with respect to the
			 balance between security and civil liberties.
						(2)ContentsEach report submitted under paragraph (1)
			 shall include—
							(A)a certification by the Attorney General
			 that such recommendations have been implemented and such policy goals have been
			 achieved; or
							(B)if the Attorney General is unable to make
			 the certification described in subparagraph (A), a description of—
								(i)the steps taken to implement such
			 recommendations and achieve such policy goals;
								(ii)when the Attorney General expects such
			 recommendations to be implemented and such policy goals to be achieved;
			 and
								(iii)any allocation of resources or other
			 actions by Congress the Attorney General considers necessary to implement such
			 recommendations and achieve such policy goals.
								(b)Termination of Duty To ReportThe duty to submit a report under
			 subsection (a) shall terminate when the Attorney General submits a
			 certification pursuant to subsection (a)(2)(A).
					(c)GAO Review of CertificationIf the Attorney General submits a
			 certification pursuant to subsection (a)(2)(A), not later than 30 days after
			 the submission of such certification, the Comptroller General shall submit to
			 the relevant congressional committees a report on whether the recommendations
			 described in subsection (a) have been implemented and whether the policy goals
			 described in subsection (a) have been achieved.
					212.Privacy and Civil Liberties Oversight
			 Board
					(a)Short TitleThis section may be cited as the
			 9/11 Commission Civil Liberties Board Act.
					(b)FindingsCongress finds the following:
						(1)On July 22, 2004, the National Commission
			 on Terrorist Attacks Upon the United States issued a report that included 41
			 specific recommendations to help prevent future terrorist attacks, including
			 details of a global strategy and government reorganization necessary to
			 implement that strategy.
						(2)One of the recommendations focused on the
			 protections of civil liberties. Specifically the following recommendation was
			 made: At this time of increased and consolidated government authority,
			 there should be a board within the executive branch to oversee adherence to the
			 guidelines we recommend and the commitment the government makes to defend our
			 civil liberties..
						(3)The report also states that the
			 choice between security and liberty is a false choice, as nothing is more
			 likely to endanger America’s liberties than the success of a terrorist attack
			 at home. Our History has shown that the insecurity threatens liberty at home.
			 Yet if our liberties are curtailed, we lose the values that we are struggling
			 to defend..
						(4)On December 17, 2004, Public Law 108–458,
			 the National Intelligence Reform Act, was signed into law. This law created a
			 civil liberties board that does not have the authority necessary to protect
			 civil liberties.
						(5)The establishment and adequate funding of a
			 Privacy and Civil Liberties Oversight Board was a crucial recommendation made
			 by the 9/11 Commission.
						(6)In its Final Report on 9/11 Commission
			 Recommendations, the Commission noted very little urgency and
			 insufficient funding as it relates to the establishment of the
			 Privacy and Civil Liberties Oversight Board.
						(7)While the President’s budget submission for
			 fiscal year 2006 included $750,000 for the Privacy and Civil Liberties
			 Oversight Board, the President’s budget submission for fiscal year 2007 does
			 not contain a funding line for the Board.
						(c)Making the Privacy and Civil Liberties
			 Oversight Board IndependentSection 1061(b) of the Intelligence Reform
			 and Terrorism Prevention Act of 2004 (5 U.S.C. 601 note) is amended by striking
			 within the Executive Office of the President and inserting
			 as an independent agency within the Executive branch.
					(d)Requiring All Members of the Privacy and
			 Civil Liberties Oversight Board Be Confirmed by the SenateSubsection (e) of section 1061 of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (5 U.S.C. 601 note) is
			 amended to read as follows:
						
							(e)Membership
								(1)MembersThe Board shall be composed of a full-time
				chairman and 4 additional members, who shall be appointed by the President, by
				and with the advice and consent of the Senate.
								(2)QualificationsMembers of the Board shall be selected
				solely on the basis of their professional qualifications, achievements, public
				stature, expertise in civil liberties and privacy, and relevant experience, and
				without regard to political affiliation, but in no event shall more than 3
				members of the Board be members of the same political party. The President
				shall, before appointing an individual who is not a member of the same
				political party as the President consult with the leadership of that party, if
				any, in the Senate and House of Representatives.
								(3)Incompatible officeAn individual appointed to the Board may
				not, while serving on the Board, be an elected official, officer, or employee
				of the Federal Government, other than in the capacity as a member of the
				Board.
								(4)TermEach member of the Board shall serve a term
				of 6 years, except that—
									(A)a member appointed to a term of office
				after the commencement of such term may serve under such appointment only for
				the remainder of such term;
									(B)upon the expiration of the term of office
				of a member, the member shall continue to serve until the member’s successor
				has been appointed and qualified, except that no member may serve under this
				subparagraph—
										(i)for more than 60 days when Congress is in
				session unless a nomination to fill the vacancy shall have been submitted to
				the Senate; or
										(ii)after the adjournment sine die of the
				session of the Senate in which such nomination is submitted; and
										(C)the members initially appointed under this
				subsection shall serve terms of 2, 3, 4, 5, and 6 years, respectively, from the
				effective date of this Act, with the term of each such member to be designated
				by the President.
									(5)Quorum and meetingsThe Board shall meet upon the call of the
				chairman or a majority of its members. Three members of the Board shall
				constitute a
				quorum.
								.
					(e)Subpoena Power for the Privacy and Civil
			 Liberties Oversight BoardSection 1061(d) of the Intelligence Reform
			 and Terrorism Prevention Act of 2004 (5 U.S.C. 601 note) is amended—
						(1)so that subparagraph (D) of paragraph (1)
			 reads as follows:
							
								(D)require, by subpoena issued at the
				direction of a majority of the members of the Board, persons (other than
				departments, agencies, and elements of the executive branch) to produce any
				relevant information, documents, reports, answers, records, accounts, papers,
				and other documentary or testimonial
				evidence.
								;
				and
						(2)so that paragraph (2) reads as
			 follows:
							
								(2)Enforcement of subpoenaIn the case of contumacy or failure to obey
				a subpoena issued under paragraph (1)(D), the United States district court for
				the judicial district in which the subpoenaed person resides, is served, or may
				be found may issue an order requiring such person to produce the evidence
				required by such
				subpoena.
								.
						(f)Reporting Requirements
						(1)Duties of boardParagraph (4) of section 1061(c) of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (5 U.S.C. 601 note) is
			 amended to read as follows:
							
								(4)Reports
									(A)Receipt, review, and submission
										(i)In generalThe Board shall—
											(I)receive and review reports from privacy
				officers and civil liberties officers described in section 212; and
											(II)periodically submit, not less than
				semiannually, reports to the appropriate committees of Congress, including the
				Committees on the Judiciary of the Senate and the House of Representatives, the
				Committee on Homeland Security and Governmental Affairs of the Senate, the
				Committee on Government Reform of the House of Representatives, the Select
				Committee on Intelligence of the Senate, and the Permanent Select Committee on
				Intelligence of the House of Representatives, and to the President.
											Such reports shall be in unclassified
				form to the greatest extent possible, with a classified annex where
				necessary.(ii)ContentsNot less than 2 reports the Board submits
				each year under clause (i)(II) shall include—
											(I)a description of the major activities of
				the Board during the preceding period;
											(II)information on the findings, conclusions,
				and recommendations of the Board resulting from its advice and oversight
				functions under subsection (c);
											(III)the minority views on any findings,
				conclusions, and recommendations of the Board resulting from its advice and
				oversight functions under subsection (c); and
											(IV)each proposal reviewed by the Board under
				subsection (c)(1) that the Board advised against implementing, but that
				notwithstanding such advice, was implemented.
											(B)Informing the publicThe Board shall—
										(i)make its reports, including its reports to
				Congress, available to the public to the greatest extent that is consistent
				with the protection of classified information and applicable law; and
										(ii)hold public hearings and otherwise inform
				the public of its activities, as appropriate and in a manner consistent with
				the protection of classified information and applicable
				law.
										.
						(2)Privacy and civil liberties
			 officersSection 1062 of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458;
			 118 Stat. 3688) is amended to read as follows:
							
								1062.Privacy and civil liberties
				officers
									(a)Designation and FunctionsThe Attorney General, the Secretary of
				Defense, the Secretary of State, the Secretary of the Treasury, the Secretary
				of Health and Human Services, the Secretary of Homeland Security, the National
				Intelligence Director, the Director of the Central Intelligence Agency, any
				other entity within the intelligence community (as defined in section 3 of the
				National Security Act of 1947 (50 U.S.C. 401a)), and the head of any other
				department, agency, or element of the executive branch designated by the
				Privacy and Civil Liberties Oversight Board to be appropriate for coverage
				under this section shall designate not less than 1 senior officer to—
										(1)assist the head of such department, agency,
				or element and other officials of such department, agency, or element in
				appropriately considering privacy and civil liberties concerns when such
				officials are proposing, developing, or implementing laws, regulations,
				policies, procedures, or guidelines related to efforts to protect the Nation
				against terrorism;
										(2)periodically investigate and review
				department, agency, or element actions, policies, procedures, guidelines, and
				related laws and their implementation to ensure that such department, agency,
				or element is adequately considering privacy and civil liberties in its
				actions;
										(3)ensure that such department, agency, or
				element has adequate procedures to receive, investigate, respond to, and
				redress complaints from individuals who allege such department, agency, or
				element has violated their privacy or civil liberties; and
										(4)in providing advice on proposals to retain
				or enhance a particular governmental power the officer shall consider whether
				such department, agency, or element has established—
											(A)that the power actually enhances security
				and the need for the power is balanced with the need to protect privacy and
				civil liberties;
											(B)that there is adequate supervision of the
				use by such department, agency, or element of the power to ensure protection of
				privacy and civil liberties; and
											(C)that there are adequate guidelines and
				oversight to properly confine its use.
											(b)Exception to Designation Authority
										(1)Privacy officersIn any department, agency, or element
				referred to in subsection (a) or designated by the Board, which has a
				statutorily created privacy officer, such officer shall perform the functions
				specified in subsection (a) with respect to privacy.
										(2)Civil liberties officersIn any department, agency, or element
				referred to in subsection (a) or designated by the Board, which has a
				statutorily created civil liberties officer, such officer shall perform the
				functions specified in subsection (a) with respect to civil liberties.
										(c)Supervision and CoordinationEach privacy officer or civil liberties
				officer described in subsection (a) or (b) shall—
										(1)report directly to the head of the
				department, agency, or element concerned; and
										(2)coordinate their activities with the
				Inspector General of such department, agency, or element to avoid duplication
				of effort.
										(d)Agency CooperationThe head of each department, agency, or
				element shall ensure that each privacy officer and civil liberties
				officer—
										(1)has the information, material, and
				resources necessary to fulfill the functions of such officer;
										(2)is advised of proposed policy
				changes;
										(3)is consulted by decisionmakers; and
										(4)is given access to material and personnel
				the officer determines to be necessary to carry out the functions of such
				officer.
										(e)Reprisal for Making ComplaintNo action constituting a reprisal, or
				threat of reprisal, for making a complaint or for disclosing information to a
				privacy officer or civil liberties officer described in subsection (a) or (b),
				or to the Privacy and Civil Liberties Oversight Board, that indicates a
				possible violation of privacy protections or civil liberties in the
				administration of the programs and operations of the Federal Government
				relating to efforts to protect the Nation from terrorism shall be taken by any
				Federal employee in a position to take such action, unless the complaint was
				made or the information was disclosed with the knowledge that it was false or
				with willful disregard for its truth or falsity.
									(f)Periodic Reports
										(1)In generalThe privacy officers and civil liberties
				officers of each department, agency, or element referred to or described in
				subsection (a) or (b) shall periodically, but not less than quarterly, submit a
				report on the activities of such officers—
											(A)(i)to the appropriate committees of Congress,
				including the Committee on the Judiciary of the Senate and the Committee on the
				Judiciary of the House of Representatives, the Committee on Homeland Security
				and Governmental Affairs of the Senate, the Committee on Oversight and
				Government Reform of the House of Representatives, the Select Committee on
				Intelligence of the Senate, and the Permanent Select Committee on Intelligence
				of the House of Representatives;
												(ii)to the head of such department, agency, or
				element; and
												(iii)to the Privacy and Civil Liberties
				Oversight Board; and
												(B)which shall be in unclassified form to the
				greatest extent possible, with a classified annex where necessary.
											(2)ContentsEach report submitted under paragraph (1)
				shall include information on the discharge of each of the functions of the
				officer concerned, including—
											(A)information on the number and types of
				reviews undertaken;
											(B)the type of advice provided and the
				response given to such advice;
											(C)the number and nature of the complaints
				received by the department, agency, or element concerned for alleged
				violations; and
											(D)a summary of the disposition of such
				complaints, the reviews and inquiries conducted, and the impact of the
				activities of such officer.
											(g)Informing the PublicEach privacy officer and civil liberties
				officer shall—
										(1)make the reports of such officer, including
				reports to Congress, available to the public to the greatest extent that is
				consistent with the protection of classified information and applicable law;
				and
										(2)otherwise inform the public of the
				activities of such officer, as appropriate and in a manner consistent with the
				protection of classified information and applicable law.
										(h)Savings
				ClauseNothing in this
				section shall be construed to limit or otherwise supplant any other authorities
				or responsibilities provided by law to privacy officers or civil liberties
				officers.
									(i)Protections for Human Research
				SubjectsThe Secretary of
				Homeland Security shall ensure that the Department of Homeland Security
				complies with the protections for human research subjects, as described in part
				46 of title 45, Code of Federal Regulations, or in equivalent regulations as
				promulgated by such Secretary, with respect to research that is conducted or
				supported by such
				Department.
									.
						(g)Inclusion in President’s Budget Submission
			 to CongressSection 1105(a)
			 of title 31, United States Code, is amended by adding at the end the following
			 new paragraph:
						
							(36)a separate statement of the amount of
				appropriations requested for the Privacy and Civil Liberties Oversight
				Board.
							.
					(h)Report; Certification
						(1)Report
							(A)In generalNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the Attorney General shall
			 submit to the relevant congressional committees a report on the extent to which
			 the Administration has achieved and implemented the policy goals of Public Law
			 108–458 and the recommendations of the 9/11 Commission regarding the
			 implementation of the Privacy and Civil Liberties Oversight Board.
							(B)ContentsEach report submitted under subparagraph
			 (A) shall include—
								(i)a certification by the Attorney General
			 that such recommendations have been implemented and such policy goals have been
			 achieved; or
								(ii)if the Attorney General is unable to make
			 the certification described in clause (i), a description of—
									(I)the steps taken to implement such
			 recommendations and achieve such policy goals;
									(II)when the Attorney General expects such
			 recommendations to be implemented and such policy goals to be achieved;
			 and
									(III)any allocation of resources or other
			 actions by Congress the Attorney General considers necessary to implement such
			 recommendations and achieve such policy goals.
									(2)Termination of duty to reportThe duty to submit a report under paragraph
			 (1) shall terminate when the Attorney General submits a certification pursuant
			 to paragraph (1)(B)(i).
						(3)GAO review of certificationIf the Attorney General submits a
			 certification pursuant to paragraph (1)(B)(i), not later than 30 days after the
			 submission of such certification, the Comptroller General shall submit to the
			 relevant congressional committees a report on whether the recommendations
			 described in paragraph (1) have been implemented and whether the policy goals
			 described in paragraph (1) have been achieved.
						213.Set privacy guidelines for Government
			 sharing of personal information
					(a)Report
						(1)In generalNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the Attorney General shall
			 submit to the relevant congressional committees a report on the extent to which
			 the Administration has achieved and implemented the policy goals of Public Law
			 108–458 and the recommendations of the 9/11 Commission regarding the privacy
			 guidelines for government sharing of personal information.
						(2)ContentsEach report submitted under paragraph (1)
			 shall include—
							(A)a certification by the Attorney General
			 that such recommendations have been implemented and such policy goals have been
			 achieved; or
							(B)if the Attorney General is unable to make
			 the certification described in subparagraph (A), a description of—
								(i)the steps taken to implement such
			 recommendations and achieve such policy goals;
								(ii)when the Attorney General expects such
			 recommendations to be implemented and such policy goals to be achieved;
			 and
								(iii)any allocation of resources or other
			 actions by Congress the Attorney General considers necessary to implement such
			 recommendations and achieve such policy goals.
								(b)Termination of Duty To ReportThe duty to submit a report under
			 subsection (a) shall terminate when the Attorney General submits a
			 certification pursuant to subsection (a)(2)(A).
					(c)GAO Review of CertificationIf the Attorney General submits a
			 certification pursuant to subsection (a)(2)(A), not later than 30 days after
			 the submission of such certification, the Comptroller General shall submit to
			 the relevant congressional committees a report on whether the recommendations
			 described in subsection (a) have been implemented and whether the policy goals
			 described in subsection (a) have been achieved.
					214.Definition of relevant congressional
			 committees for subtitleAs
			 used in this subtitle, the term relevant committees means the
			 Committee on Homeland Security of the House of Representatives, the Committee
			 on Oversight and Government Reform of the House of Representatives, the
			 Committee on Homeland Security and Governmental Affairs of the Senate, the
			 Committee on the Judiciary of the Senate, the Committee on the Judiciary of the
			 House of Representatives, the Select Committee on Intelligence of the Senate,
			 and the Permanent Select Committee on Intelligence of the House of
			 Representatives.
				CHomeland Security Committees
				1HOMELAND SECURITY OVERSIGHT REFORM IN THE
			 SENATE
					AIntelligence Oversight Reform
						221.Intelligence oversight
							(a)Committee on Armed Services
			 MembershipSection 2(a)(3) of
			 Senate Resolution 400, agreed to May 19, 1976 (94th Congress) (referred to in
			 this section as S. Res. 400) is amended by—
								(1)inserting (A) after
			 (3); and
								(2)inserting at the end the following:
									
										(B)The Chairman and Ranking Member of the
				Committee on Armed Services (if not already a member of the select Committee)
				shall be ex officio members of the select Committee but shall have no vote in
				the Committee and shall not be counted for purposes of determining a
				quorum.
										.
								(b)Number of MembersSection 2(a) of S. Res. 400 is
			 amended—
								(1)in paragraph (1), by inserting not
			 to exceed before fifteen members;
								(2)in paragraph (1)(E), by inserting
			 not to exceed before seven; and
								(3)in paragraph (2), by striking the second
			 sentence and inserting Of any members appointed under paragraph (1)(E),
			 the majority leader shall appoint the majority members and the minority leader
			 shall appoint the minority members, with the majority having a one vote
			 margin..
								(c)Elimination of Term LimitsSection 2 of Senate Resolution 400, 94th
			 Congress, agreed to May 19, 1976, is amended by striking subsection (b) and by
			 redesignating subsection (c) as subsection (b).
							(d)Appointment of Chairman and Vice
			 ChairmanSection 2(b) of S.
			 Res. 400, as redesignated by subsection (c) of this section, is amended by
			 striking the first sentence and inserting the following: At the
			 beginning of each Congress, the Majority Leader of the Senate shall select a
			 chairman of the select Committee and the Minority Leader shall select a vice
			 chairman for the select Committee..
							(e)SubcommitteesSection 2 of S. Res. 400, as amended by
			 subsections (a) through (d), is amended by adding at the end the
			 following:
								
									(c)The select Committee may be organized into
				subcommittees. Each subcommittee shall have a chairman and a vice chairman who
				are selected by the Chairman and Vice Chairman of the select Committee,
				respectively.
									.
							(f)ReportsSection 4(a) of S. Res. 400 is amended by
			 inserting , but not less than quarterly, after
			 periodic.
							(g)StaffSection 15 of S. Res. 400 is amended to
			 read as follows:
								
									15.(a)The select Committee shall hire or appoint
				one employee for each member of the select Committee to serve as such Member’s
				designated representative on the select Committee. The select Committee shall
				only hire or appoint an employee chosen by the respective Member of the select
				Committee for whom the employee will serve as the designated representative on
				the select Committee.
										(b)The select Committee shall be afforded a
				supplement to its budget, to be determined by the Committee on Rules and
				Administration, to allow for the hire of each employee who fills the position
				of designated representative to the select Committee. The designated
				representative shall have office space and appropriate office equipment in the
				select Committee spaces, and shall have full access to select Committee staff,
				information, records, and databases.
										(c)The designated employee shall meet all the
				requirements of relevant statutes, Senate rules, and committee clearance
				requirements for employment by the select
				Committee.
										.
							(h)NomineesS. Res. 400 is amended by adding at the end
			 the following:
								
									17.(a)The select Committee shall have
				jurisdiction for reviewing, holding hearings, and voting on civilian persons
				nominated by the President to fill a position within the intelligence community
				that requires the advice and consent of the Senate.
										(b)Other committees with jurisdiction over the
				nominees’ executive branch department may hold hearings and interviews with
				that
				person.
										.
							BCommittee Status
						231.Committee statusThe Select Committee on Intelligence shall
			 be treated as a committee listed under paragraph 2 of rule XXV of the Standing
			 Rules of the Senate for purposes of the Standing Rules of the Senate.
						CIntelligence-Related Subcommittees
						241.Subcommittee related to intelligence
			 oversight
							(a)EstablishmentThere is established in the Select
			 Committee on Intelligence of the Senate a Subcommittee on Oversight which shall
			 be in addition to any other subcommittee established by the select
			 Committee.
							(b)ResponsibilityThe Subcommittee on Oversight shall be
			 responsible for ongoing oversight of intelligence activities.
							242.Subcommittee related to intelligence
			 appropriations
							(a)EstablishmentThere is established in the Committee on
			 Appropriations of the Senate a Subcommittee on Intelligence. The Subcommittee
			 on Military Construction shall be combined with the Subcommittee on Defense
			 into 1 subcommittee.
							(b)JurisdictionThe Subcommittee on Intelligence of the
			 Committee on Appropriations shall have jurisdiction over funding for
			 intelligence matters.
							2EFFECTIVE DATE
					261.Effective
			 dateThis subtitle shall take
			 effect on the convening of the 111th Congress.
					DDeclassification of Overall Intelligence
			 Budget
				271.Availability to public of certain
			 intelligence funding information
					(a)Amounts Requested Each Fiscal
			 YearThe President shall
			 disclose to the public for each fiscal year after fiscal year 2005—
						(1)the aggregate amount of appropriations
			 requested in the budget of the President for the fiscal year concerned for the
			 intelligence and intelligence-related activities of the United States
			 Government; and
						(2)the aggregate amount of appropriations
			 requested in the budget of the President for the fiscal year concerned for each
			 element or component of the intelligence community.
						(b)Amounts Appropriated Each Fiscal
			 YearCongress shall disclose
			 to the public for each fiscal year after fiscal year 2005—
						(1)the aggregate amount of funds appropriated
			 by Congress for the fiscal year concerned for the intelligence and
			 intelligence-related activities of the United States Government; and
						(2)the aggregate amount of funds appropriated
			 by Congress for the fiscal year concerned for each element or component of the
			 intelligence community.
						EStandardize Security Clearances
				282.Standardization of security
			 clearances
					(a)Report; Certification
						(1)In generalNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the Director of the Office
			 of Personnel Management, in consultation with the Director of National
			 Intelligence, the Secretary of Defense, and the Secretary of Homeland Security,
			 shall submit to the relevant congressional committees a report on the
			 recommendations of the 9/11 Commission and the policy goals of section 3001 of
			 the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law
			 108–458) with respect to security clearances, including with respect to uniform
			 policies and procedures for the completion of security clearances and
			 reciprocal recognition of such security clearances among agencies of the United
			 States Government.
						(2)ContentsEach report submitted under paragraph (1)
			 shall include—
							(A)a certification by the Director of the
			 Office of Personnel Management that such recommendations have been implemented
			 and such policy goals have been achieved; or
							(B)if the Director of the Office of Personnel
			 Management is unable to make the certification described in subparagraph (A), a
			 description of—
								(i)the steps taken to implement such
			 recommendations and achieve such policy goals;
								(ii)when the Director of the Office of
			 Personnel Management expects such recommendations to be implemented and such
			 policy goals to be achieved; and
								(iii)any allocation of resources or other
			 actions by Congress the Director considers necessary to implement such
			 recommendations and achieve such policy goals.
								(b)Termination of Duty To ReportThe duty to submit a report under
			 subsection (a) shall terminate when the Director of the Office of Personnel
			 Management submits a certification pursuant to subsection (a)(2)(A).
					(c)GAO Review of CertificationIf the Director of the Office of Personnel
			 Management submits a certification pursuant to subsection (a)(2)(A), not later
			 than 30 days after the submission of such certification, the Comptroller
			 General shall submit to the relevant congressional committees a report on
			 whether the recommendations described in subsection (a) have been implemented
			 and whether the policy goals described in subsection (a) have been
			 achieved.
					IIIFOREIGN POLICY, PUBLIC DIPLOMACY, AND
			 NONPROLIFERATION
			AForeign Policy
				301.Actions to ensure a long-term commitment to
			 Afghanistan
					(a)Sense of CongressIt is the sense of Congress that the
			 Government of the United States—
						(1)should give priority to providing
			 assistance to Afghanistan to establish a substantial economic infrastructure
			 and a sound economy; and
						(2)should continue to provide economic and
			 development assistance to Afghanistan, including assistance to the Afghan
			 National Army and the police forces and border police of Afghanistan.
						(b)Report; Certification
						(1)In generalNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the President shall submit
			 to the relevant congressional committees a report on the recommendations of the
			 9/11 Commission and the policy goals of section 305 of of the Afghanistan
			 Freedom Support Act of 2002 (22 U.S.C. 7555) (as added by section 7104(e)(4)(A)
			 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law
			 108–458)) for ensuring a long-term commitment to Afghanistan.
						(2)ContentsEach report submitted under paragraph (1)
			 shall include—
							(A)a certification by the President that such
			 recommendations have been implemented and such policy goals have been achieved;
			 or
							(B)if the President is unable to make the
			 certification described in subparagraph (A), a description of—
								(i)the steps taken to implement such
			 recommendations and achieve such policy goals;
								(ii)when the President expects such
			 recommendations to be implemented and such policy goals to be achieved;
			 and
								(iii)any allocation of resources or other
			 actions by Congress the President considers necessary to implement such
			 recommendations and achieve such policy goals.
								(c)Termination of Duty To ReportThe duty to submit a report under
			 subsection (b) shall terminate when the President submits a certification
			 pursuant to subsection (b)(2)(A).
					(d)GAO Review of CertificationIf the President submits a certification
			 pursuant to subsection (b)(2)(A), not later than 30 days after the submission
			 of such certification, the Comptroller General shall submit to the relevant
			 congressional committees a report on whether the recommendations described in
			 subsection (b) has been implemented and whether the policy goals described in
			 subsection (b) have been achieved.
					(e)DefinitionIn this section, the term relevant
			 congressional committees means—
						(1)the Committee on Foreign Affairs and the
			 Committee on Oversight and Government Reform of the House of Representatives;
			 and
						(2)the Committee on Foreign Relations and the
			 Committee on Homeland Security and Governmental Affairs of the Senate.
						302.Actions to support Pakistan against
			 extremists
					(a)Sense of CongressIt is the sense of Congress that—
						(1)the commitment of the President to provide
			 $3 billion in assistance over the next 5 years to Pakistan should be
			 commended;
						(2)the Government of the United States should
			 provide assistance to Pakistan to improve Pakistan’s failing basic education
			 system and to emphasize development; and
						(3)the Government of the United States should
			 strongly urge the Government of Pakistan to close Taliban-linked schools known
			 as madrassas, close terrorist training camps, and prevent
			 Taliban forces from operating across the border between Pakistan and
			 Afghanistan.
						(b)ReportNot later than 90 days after the date of
			 enactment of this Act, the Secretary of State shall submit to the Committee on
			 International Relations of the House of Representatives and the Committee on
			 Foreign Relations of the Senate a report on efforts by the Government of
			 Pakistan take the actions described in subsection (a)(3).
					303.Actions to support reform in Saudi
			 Arabia
					(a)Sense of CongressIt is the sense of Congress that—
						(1)the Government of the United States and the
			 Government of Saudi Arabia should accelerate efforts to improve strategic
			 dialogue between the two countries, increase exchange programs, and promote
			 pragmatic reforms in Saudi Arabia; and
						(2)the Government of Saudi Arabia should take
			 additional steps to regulate charities and promote tolerance and
			 moderation.
						(b)Report; Certification
						(1)In generalNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the Secretary of State
			 shall submit to the relevant congressional committees a report on the
			 recommendations of the 9/11 Commission and the policy goals of section 7105 of
			 the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law
			 108–458) for improving dialogue between the people and Government of the United
			 States and the people and Government of Saudi Arabia in order to improve the
			 relationship between the two countries.
						(2)ContentsEach report submitted under paragraph (1)
			 shall include—
							(A)a certification by the Secretary of State
			 that such recommendations have been implemented and such policy goals have been
			 achieved; or
							(B)if the Secretary of State is unable to make
			 the certification described in subparagraph (A), a description of—
								(i)the steps taken to implement such
			 recommendations and achieve such policy goals;
								(ii)when the Secretary of State expects such
			 recommendations to be implemented and such policy goals to be achieved;
			 and
								(iii)any allocation of resources or other
			 actions by Congress the Secretary of State considers necessary to implement
			 such recommendations and achieve such policy goals.
								(c)Termination of Duty To ReportThe duty to submit a report under
			 subsection (b) shall terminate when the Secretary of State submits a
			 certification pursuant to subsection (b)(2)(A).
					(d)GAO Review of CertificationIf the Secretary of State submits a
			 certification pursuant to subsection (b)(2)(A), not later than 30 days after
			 the submission of such certification, the Comptroller General shall submit to
			 the relevant congressional committees a report on whether the recommendations
			 described in subsection (b) have been implemented and whether the policy goals
			 described in subsection (b) have been achieved.
					(e)DefinitionIn this section, the term relevant
			 congressional committees means—
						(1)the Committee on Foreign Affairs and the
			 Committee on Oversight and Government Reform of the House of Representatives;
			 and
						(2)the Committee on Foreign Relations and the
			 Committee on Homeland Security and Governmental Affairs of the Senate.
						304.Elimination of terrorist
			 sanctuaries
					(a)National Counterterrorism Center
			 Identification of Terrorist SanctuariesSubsection (d) of section 119 of National
			 Security Act of 1947 (50 U.S.C. 404o) is amended by adding at the end the
			 following new paragraph:
						
							(7)To identify each country whose territory is
				being used as a sanctuary for terrorists or terrorist organizations and each
				country whose territory may potentially be used as a sanctuary for terrorists
				or terrorist organizations and to develop a comprehensive strategy to eliminate
				terrorist
				sanctuaries.
							.
					(b)ReportSuch section is further amended by adding
			 at the end the following new subsection:
						
							(k)Report on Terrorist
				SanctuariesNot later than 90
				days after the date of enactment of this Act, and annually thereafter, the
				Director of the National Counterterrorism Center shall submit to the Committee
				on International Relations, the Permanent Select Committee on Intelligence, the
				Committee on Homeland Security, and the Committee on Government Reform of the
				House of Representatives and the Committee on Foreign Relations, the Select
				Committee on Intelligence, and the Committee on Homeland Security and
				Governmental Affairs of the Senate a report on terrorist sanctuaries, including
				a description of the—
								(1)countries whose territory is being used as
				a sanctuary for terrorists or terrorist organizations;
								(2)countries whose territory may potentially
				be used as a sanctuary for terrorists or terrorist organizations;
								(3)strategy to eliminate each such sanctuary;
				and
								(4)progress that has been made in
				accomplishing such
				strategy.
								.
					305.Comprehensive coalition strategy against
			 Islamist terrorism
					(a)Sense of CongressIt is the sense of Congress that the United
			 States—
						(1)should continue to engage other countries
			 in developing a comprehensive coalition strategy against Islamist terrorism;
			 and
						(2)should use a broader approach to target the
			 roots of terrorism, including developing strategies with other countries to
			 encourage reform efforts in Saudi Arabia and Pakistan, improving educational
			 and economic opportunities in Muslim countries, identifying and eliminating
			 terrorist sanctuaries, and making progress in the Arab-Israeli peace
			 process.
						(b)Report; Certification
						(1)In generalNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the Secretary of State
			 shall submit to the relevant congressional committees a report on the
			 recommendations of the 9/11 Commission and the policy goals of section 7117 of
			 the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law
			 108–458) for engaging other countries in developing a comprehensive coalition
			 strategy for combating terrorism.
						(2)ContentsEach report submitted under paragraph (1)
			 shall include—
							(A)a certification by the Secretary of State
			 that such recommendations have been implemented and such policy goals have been
			 achieved; or
							(B)if the Secretary of State is unable to make
			 the certification described in subparagraph (A), a description of—
								(i)the steps taken to implement such
			 recommendations and achieve such policy goals;
								(ii)when the Secretary of State expects such
			 recommendations to be implemented and such policy goals to be achieved;
			 and
								(iii)any allocation of resources or other
			 actions by Congress the Secretary of State considers necessary to implement
			 such recommendations and achieve such policy goals.
								(c)Termination of Duty To ReportThe duty to submit a report under
			 subsection (b) shall terminate when the Secretary of State submits a
			 certification pursuant to subsection (b)(2)(A).
					(d)GAO Review of CertificationIf the Secretary of State submits a
			 certification pursuant to subsection (b)(2)(A), not later than 30 days after
			 the submission of such certification, the Comptroller General shall submit to
			 the relevant congressional committees a report on whether the recommendations
			 described in subsection (b) have been implemented and whether the policy goals
			 described in subsection (b) have been achieved.
					(e)DefinitionIn this section, the term relevant
			 congressional committees means—
						(1)the Committee on Foreign Affairs and the
			 Committee on Oversight and Government Reform of the House of Representatives;
			 and
						(2)the Committee on Foreign Relations and the
			 Committee on Homeland Security and Governmental Affairs of the Senate.
						306.Standards for the detention and humane
			 treatment of captured terrorists
					(a)Report; Certification
						(1)In generalNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the Secretary of State, in
			 consultation with the Attorney General, shall submit to the relevant
			 congressional committees a report on the recommendations of the 9/11 Commission
			 for engaging United States allies to develop a common coalition approach toward
			 the detention and humane treatment of captured terrorists and the policy goals
			 of sections 1002, 1003, and 1005 of the Department of Defense, Emergency
			 Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and
			 Pandemic Influenza Act, 2006 (Public Law 109–148).
						(2)ContentsEach report submitted under paragraph (1)
			 shall include—
							(A)a certification by the Secretary of State
			 that such recommendations have been implemented and such policy goals have been
			 achieved; or
							(B)if the Secretary of State is unable to make
			 the certification described in subparagraph (A), a description of—
								(i)the steps taken to implement such
			 recommendations and achieve such policy goals;
								(ii)when the Secretary of State expects such
			 recommendations to be implemented and such policy goals to be achieved;
			 and
								(iii)any allocation of resources or other
			 actions by Congress the Secretary of State considers necessary to implement
			 such recommendations and achieve such policy goals.
								(b)Termination of Duty To ReportThe duty to submit a report under
			 subsection (a) shall terminate when the Secretary of State submits a
			 certification pursuant to subsection (a)(2)(A).
					(c)GAO Review of CertificationIf the Secretary of State submits a
			 certification pursuant to subsection (a)(2)(A), not later than 30 days after
			 the submission of such certification, the Comptroller General shall submit to
			 the relevant congressional committees a report on whether the recommendations
			 described in subsection (a) have been implemented and whether the policy goals
			 described in subsection (a) have been achieved.
					(d)DefinitionIn this section, the term relevant
			 congressional committees means—
						(1)the Committee on Foreign Affairs, the
			 Committee on Armed Services, and the Committee on Oversight and Government
			 Reform of the House of Representatives; and
						(2)the Committee on Foreign Relations, the
			 Committee on Armed Services, and the Committee on Homeland Security and
			 Governmental Affairs of the Senate.
						307.Use of economic policies to combat
			 terrorism
					(a)Report; Certification
						(1)In generalNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the Secretary of State, in
			 consultation with the United States Trade Representative, shall submit to the
			 relevant congressional committees a report on the recommendations of the 9/11
			 Commission and the policy goals of section 7115 of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (Public Law 108–458) for developing economic
			 policies to combat terrorism.
						(2)ContentsEach report submitted under paragraph (1)
			 shall include—
							(A)a certification by the Secretary of State
			 that such recommendations have been implemented and such policy goals have been
			 achieved, including a description of the extent to which the policy goals of
			 paragraphs (1) through (4) of section 7115(b) of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 have been achieved; or
							(B)if the Secretary of State is unable to make
			 the certification described in subparagraph (A), a description of—
								(i)the steps taken to implement such
			 recommendations and achieve such policy goals;
								(ii)when the Secretary of State expects such
			 recommendations to be implemented and such policy goals to be achieved;
			 and
								(iii)any allocation of resources or other
			 actions by Congress the Secretary of State considers necessary to implement
			 such recommendations and achieve such policy goals.
								(b)Termination of Duty To ReportThe duty to submit a report under
			 subsection (a) shall terminate when the Secretary of State submits a
			 certification pursuant to subsection (a)(2)(A).
					(c)GAO Review of CertificationIf the Secretary of State submits a
			 certification pursuant to subsection (a)(2)(A), not later than 30 days after
			 the submission of such certification, the Comptroller General shall submit to
			 the relevant congressional committees a report on whether the recommendations
			 described in subsection (a) have been implemented and whether the policy goals
			 described in subsection (a) have been achieved.
					(d)DefinitionIn this section, the term relevant
			 congressional committees means—
						(1)the Committee on Foreign Affairs and the
			 Committee on Oversight and Government Reform of the House of Representatives;
			 and
						(2)the Committee on Foreign Relations and the
			 Committee on Homeland Security and Governmental Affairs of the Senate.
						308.Actions to ensure vigorous efforts against
			 terrorist financing
					(a)FindingsCongress finds the following:
						(1)Financial institutions have too little
			 information about money laundering and terrorist financing compliance in other
			 markets.
						(2)The current Financial Action Task Force
			 designation system does not adequately represent the progress countries are
			 making in combatting money laundering.
						(3)Lack of information about the compliance of
			 countries with anti-money laundering standards exposes United States financial
			 markets to excessive risk.
						(4)Failure to designate countries that fail to
			 make progress in combatting terrorist financing and money laundering eliminates
			 incentives for internal reform.
						(5)The Secretary of the Treasury has an
			 affirmative duty to provide to financial institutions and examiners the best
			 possible information on compliance with anti-money laundering and terrorist
			 financing initiatives in other markets.
						(b)Report
						(1)In generalNot later than March 1 of each year, the
			 Secretary of the Treasury shall submit to relevant congressional committees a
			 report that identifies the applicable standards of each country against money
			 laundering and states whether that country is a country of primary money
			 laundering concern under section 5318A of title 31, United States Code.
						(2)ContentsEach report submitted under paragraph (1)
			 shall include—
							(A)information on the effectiveness of each
			 country in meeting its standards against money laundering;
							(B)a determination of whether that the efforts
			 of that country to combat money laundering and terrorist financing are
			 adequate, improving, or inadequate; and
							(C)the efforts made by the Secretary to
			 provide to the government of each such country of concern technical assistance
			 to cease the activities that were the basis for the determination that the
			 country was of primary money laundering concern.
							(c)Dissemination of Information in
			 ReportThe Secretary of the
			 Treasury shall make available to the Federal Financial Institutions Examination
			 Council for incorporation into the examination process, in consultation with
			 Federal banking agencies, and to financial institutions the information
			 contained in the report submitted under subsection (b). Such information shall
			 be made available to financial institutions without cost.
					(d)DefinitionsIn this section:
						(1)Financial institutionThe term financial institution
			 has the meaning given that term in section 5312(a)(2) of title 31, United
			 States Code.
						(2)Relevant congressional
			 committeesThe term
			 relevant congressional committees means—
							(A)the Committee on Financial Services, the
			 Committee on Oversight and Government Reform, and the Committee on the
			 Judiciary of the House of Representatives; and
							(B)the Committee on Banking, Housing, and
			 Urban Affairs, the Committee on Homeland Security and Governmental Affairs, and
			 the Committee on the Judiciary of the Senate.
							BPublic Diplomacy
				311.Public diplomacy responsibilities of the
			 Department of State and public diplomacy training of members of the Foreign
			 Service
					(a)Report; Certification
						(1)In generalNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the Secretary of State
			 shall submit to the relevant congressional committees a report on the
			 recommendations of the 9/11 Commission and the policy goals of sections 7109
			 and 7110 the Intelligence Reform and Terrorism Prevention Act of 2004 (Public
			 Law 108–458), and the amendments made by such sections, regarding the public
			 diplomacy responsibilities of the Department of State and public diplomacy
			 training of members of the Foreign Service.
						(2)ContentsEach report submitted under paragraph (1)
			 shall include—
							(A)a certification by the Secretary of State
			 that such recommendations have been implemented and such policy goals have been
			 achieved; or
							(B)if the Secretary of State is unable to make
			 the certification described in subparagraph (A), a description of—
								(i)the steps taken to implement such
			 recommendations and achieve such policy goals;
								(ii)when the Secretary of State expects such
			 recommendations to be implemented and such policy goals to be achieved;
			 and
								(iii)any allocation of resources or other
			 actions by Congress the Secretary of State considers necessary to implement
			 such recommendations and achieve such policy goals.
								(b)Termination of Duty To ReportThe duty to submit a report under
			 subsection (a) shall terminate when the Secretary of State submits a
			 certification pursuant to subsection (a)(2)(A).
					(c)GAO Review of CertificationIf the Secretary of State submits a
			 certification pursuant to subsection (a)(2)(A), not later than 30 days after
			 the submission of such certification, the Comptroller General shall submit to
			 the relevant congressional committees a report on whether the recommendations
			 described in subsection (a) have been implemented and whether the policy goals
			 described in subsection (a) have been achieved.
					(d)DefinitionIn this section, the term relevant
			 congressional committees means—
						(1)the Committee on Foreign Affairs and the
			 Committee on Oversight and Government Reform of the House of Representatives;
			 and
						(2)the Committee on Foreign Relations and the
			 Committee on Homeland Security and Governmental Affairs of the Senate.
						312.International broadcasting
					(a)ReportNot later than 90 days after the date of
			 enactment of this Act, the Broadcasting Board of Governors shall submit to the
			 relevant congressional committees a report on—
						(1)the activities of Radio Sawa and Radio
			 Al-Hurra; and
						(2)the extent to which the activities of Radio
			 Sawa and Radio Al-Hurra have been successful, including an analysis of impact
			 of the activities on the audience and audience demographics and whether or not
			 funding is adequate to carry out the activities.
						(b)DefinitionIn this section, the term relevant
			 congressional committees means—
						(1)the Committee on Foreign Affairs and the
			 Committee on Oversight and Government Reform of the House of Representatives;
			 and
						(2)the Committee on Foreign Relations and the
			 Committee on Homeland Security and Governmental Affairs of the Senate.
						313.Expansion of United States scholarship,
			 exchange, and library programs in the Islamic world
					(a)Report; Certification
						(1)In generalNot later than 30 days after the date of
			 enactment of this Act, and every 30 days thereafter, the Secretary of State
			 shall submit to the relevant congressional committees a report on the
			 recommendations of the 9/11 Commission and the policy goals of sections 7112 of
			 the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law
			 108–458) for expanding United States scholarship, exchange, and library
			 programs in the Islamic world.
						(2)ContentsEach report submitted under paragraph (1)
			 shall include—
							(A)a certification by the Secretary of State
			 that such recommendations have been implemented and such policy goals have been
			 achieved; or
							(B)if the Secretary of State is unable to make
			 the certification described in subparagraph (A), a description of—
								(i)the steps taken to implement such
			 recommendations and achieve such policy goals;
								(ii)when the Secretary of State expects such
			 recommendations to be implemented and such policy goals to be achieved;
			 and
								(iii)any allocation of resources or other
			 actions by Congress the Secretary of State considers necessary to implement
			 such recommendations and achieve such policy goals.
								(b)Termination of Duty To ReportThe duty to submit a report under
			 subsection (a) shall terminate when the Secretary of State submits a
			 certification pursuant to subsection (a)(2)(A).
					(c)GAO Review of CertificationIf the Secretary of State submits a
			 certification pursuant to subsection (a)(2)(A), not later than 30 days after
			 the submission of such certification, the Comptroller General shall submit to
			 the relevant congressional committees a report on whether the recommendations
			 described in subsection (a) have been implemented and whether the policy goals
			 described in subsection (a) have been achieved.
					(d)DefinitionIn this section, the term relevant
			 congressional committees means—
						(1)the Committee on Foreign Affairs and the
			 Committee on Oversight and Government Reform of the House of Representatives;
			 and
						(2)the Committee on Foreign Relations and the
			 Committee on Homeland Security and Governmental Affairs of the Senate.
						314.International Youth Opportunity
			 Fund
					(a)Sense of CongressIt is the sense of Congress that—
						(1)the Middle East Partnership Initiative
			 (MEPI) and the United States Agency for International Development should be
			 commended for initiating programs in predominantly Muslim countries to support
			 secular education improvements and the teaching of English, including programs
			 that focus on the education of women;
						(2)the secular education programs of MEPI and
			 the United States Agency for International Development are a constructive start
			 to answering the challenge of secular education in predominantly Muslim
			 countries;
						(3)the secular education programs of MEPI and
			 the United States Agency for International Development should be components of
			 an overall strategy for educational assistance—itself one component of an
			 overall United States strategy for counterterrorism—targeted where the need and
			 the benefit to the national security of the United States are greatest;
			 and
						(4)upon formation of a broader strategy for
			 international educational assistance targeted toward the Middle East, a
			 significant increase in funding for these initiatives should be
			 provided.
						(b)International Youth Opportunity
			 FundThere are authorized to
			 be appropriated to the Secretary of State $50,000,000 for each of the fiscal
			 years 2008 and 2009 to support the establishment of an International Youth
			 Opportunity Fund pursuant to section 7114 of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (Public Law 108–458).
					CNonproliferation
				321.Short titleThis subtitle may be cited as the
			 Omnibus Nonproliferation and Anti-Nuclear Terrorism Act of
			 2007.
				322.FindingsCongress finds the following:
					(1)Loose nuclear weapons and materials in the
			 former soviet union
						(A)There are in the world today enormous
			 stockpiles of nuclear weapons and the materials required to make them. Counting
			 materials both in assembled warheads and in other forms, worldwide totals are
			 estimated to encompass some 1,900 tons of highly enriched uranium (enough for
			 143,000 nuclear weapons) and 1,855 tons of plutonium (enough for 330,000
			 nuclear weapons).
						(B)The Russian Federation alone is estimated
			 to have over 1,000 tons of highly enriched uranium (enough for over 80,000
			 nuclear weapons) and 140 tons of plutonium (enough for over 30,000 nuclear
			 weapons).
						(C)The United States has been working for over
			 a decade to eliminate stockpiles of loose nuclear weapons and materials in the
			 former Soviet Union, but the Department of Energy acknowledges that there is
			 still a need to properly secure about 460 tons of weapons-usable Russian
			 nuclear material (outside of warheads), enough for more than 35,000 nuclear
			 weapons.
						(D)A recent report by the Central Intelligence
			 Agency faulted the security of nuclear arsenal facilities in the Russian
			 Federation and assessed that undetected smuggling has
			 occurred.
						(E)There are at least 18 documented incidents
			 of proliferation significant fissile material trafficking from
			 facilities in the former Soviet Union between 1991 and 2001. In one incident in
			 1998, an inside conspiracy at a Russian nuclear weapons facility attempted to
			 steal 18.5 kilograms of highly enriched uranium. In another incident, 2
			 kilograms of highly enriched uranium taken from a research facility in Sukhumi,
			 Georgia, has never been recovered.
						(F)In May 1994, German police found a small
			 but worrisome quantity of supergrade plutonium in the garage of Adolf Jackle.
			 Extremely expensive to produce, this rare item was likely stolen from one of
			 Russia’s two premier nuclear weapons laboratories.
						(G)Comprehensive security upgrades are not yet
			 completed at 90 percent of Russian nuclear warhead bunkers for Russia’s
			 Strategic Rocket Forces.
						(H)Border security in the former Soviet Union
			 is inconsistent at best. Existing infrastructure helps at the outer borders of
			 the former Soviet Union but many borders internal to the former Soviet Union,
			 such as the border between Kazakhstan and the Russian Federation, exist only on
			 a map.
						(2)Loose nuclear materials around the
			 globe
						(A)Dangerous caches of weapons-usable nuclear
			 materials, much of it poorly secured and vulnerable to theft, exist in a
			 multitude of facilities around the world. For example, there are over 130
			 research reactors in over 40 countries that house highly enriched uranium, some
			 with enough to manufacture an atomic bomb. In total, about 40 tons of highly
			 enriched uranium, enough for over 1,000 nuclear weapons, is estimated to remain
			 in civilian research reactors.
						(B)Over the last 50 years, the United States
			 is known to have exported about 27.5 tons of highly enriched uranium to 43
			 countries to help develop nuclear power production or bolster scientific
			 initiatives. In 1996, the United States began an effort to recover the more
			 than 17.5 tons of the nuclear material that was still overseas, but has
			 recovered only about 1 ton, according to the Department of Energy and the
			 Government Accountability Office.
						(C)It is especially important to keep highly
			 enriched uranium out of terrorists’ hands because, with minimal expertise, they
			 could use it to make the simplest, gun-type nuclear weapon, a device in which a
			 high explosive is used to blow 1 subcritical piece of highly enriched uranium
			 from 1 end of a tube into another subcritical piece held at the opposite end of
			 the tube.
						(D)To Osama bin Laden, acquiring weapons of
			 mass destruction is a religious duty. Al Qaeda and more than 2
			 dozen other terrorist groups are pursuing capability to use weapons of mass
			 destruction.
						(E)Osama bin Laden’s press spokesman, Sulaiman
			 Abu Ghaith, has announced that the group aspires to kill 4 million
			 Americans, including 1 million children, in response to casualties
			 supposedly inflicted on Muslims by the United States and Israel.
						(F)Al Qaeda documents recovered in Afghanistan
			 reveal a determined research effort focused on nuclear weapons.
						(3)Security standards for all nuclear weapons
			 and materials
						(A)There are no international binding
			 standards for the secure handling and storage of nuclear weapons and
			 materials.
						(B)Making a nuclear weapon requires only 4 to
			 5 kilograms of plutonium or 12 to 15 kilograms of highly enriched
			 uranium.
						(C)In October 2001, the United States
			 Government became very concerned that Al Qaeda may have smuggled a 10-kiloton
			 Russian nuclear warhead into New York City. If placed in lower Manhattan, such
			 a device would probably kill 100,000 people instantly, seriously injure tens of
			 thousands more, and render the entire area uninhabitable for decades to
			 come.
						(4)Russia’s nuclear expertise
						(A)Employment at the large nuclear facilities
			 in the Russian Federation’s 10 closed nuclear cities is estimated to be in the
			 range of 120,000 to 130,000 people, of whom approximately 75,000 were employed
			 on nuclear weapons-related work.
						(B)Poor wages and living conditions in Russian
			 nuclear cities have inspired protests and strikes among the
			 employees working in them.
						(C)Insiders have been caught attempting to
			 smuggle nuclear materials out of these facilities, presumably to sell on the
			 lucrative black market.
						323.Establishment of Office of Nonproliferation
			 Programs in the Executive Office of the President
					(a)EstablishmentThere is established in the Executive
			 Office of the President an Office of Nonproliferation Programs (in this section
			 referred to as the Office).
					(b)Director; Associate DirectorsThere shall be at the head of the Office a
			 Director who shall be appointed by the President, by and with the advice and
			 consent of the Senate, and who shall be compensated at the rate provided for
			 level II of the Executive Schedule in section 5313 of title 5, United States
			 Code, The President is authorized to appoint not more than 4 Associate
			 Directors, by and with the advice and consent of the Senate, who shall be
			 compensated at a rate not to exceed that provided for level III of the
			 Executive Schedule in section 5314 of such title. Associate Directors shall
			 perform such functions as the Director may prescribe.
					(c)Primary Functions of Director
						(1)In generalThe primary function of the Director is to
			 coordinate and lead—
							(A)efforts by the United States to curb
			 terrorist access to nuclear technology, materials, or expertise; and
							(B)other United States nonproliferation
			 activities, including nuclear nonproliferation activities and activities to
			 counter other weapons of mass destruction.
							(2)Specific functionsIn addition to such other functions and
			 activities as the President may assign, the Director shall—
							(A)advise the President, and others within the
			 Executive Office of the President, on the role and effect of such
			 nonproliferation activities on national security and international
			 relations;
							(B)lead the development and implementation of
			 a plan (including appropriate budgets, other resources, goals, and metrics for
			 assessing progress) to ensure that all the highest-priority actions to prevent
			 terrorists from getting and using nuclear weapons are taken in the shortest
			 possible time, including but not limited to a fast-paced global effort to
			 ensure that every nuclear warhead and every kilogram of weapons-usable nuclear
			 material worldwide is secured and accounted for, to standards sufficient to
			 defeat demonstrated terrorist and criminal threats, as rapidly as that
			 objective can be accomplished;
							(C)identify obstacles to accelerating and
			 strengthening efforts to prevent terrorists from getting and using nuclear
			 weapons, and raise approaches to overcoming these obstacles for action by the
			 President or other appropriate officials;
							(D)lead an effort, to be carried out jointly
			 by the various Federal agencies responsible for carrying out such
			 nonproliferation activities, to establish priorities among those activities and
			 to develop and implement strategies and budgets that reflect those
			 priorities;
							(E)build strong partnerships with respect to
			 such nonproliferation activities among Federal, State, and local governments,
			 foreign governments, international organizations, and nongovernmental
			 organizations; and
							(F)evaluate the scale, quality, and
			 effectiveness of the Federal effort with respect to such nonproliferation
			 activities and advise on appropriate actions.
							324.Removal of restrictions on Cooperative
			 Threat Reduction programs
					(a)Repeal of Restrictions
						(1)Restrictions on assistance in destroying
			 former soviet weaponsSection
			 211(b) of the Soviet Nuclear Threat Reduction Act of 1991 (22 U.S.C. 2551 note)
			 is repealed.
						(2)Restrictions on authority to carry out ctr
			 programsSection 1203(d) of
			 the Cooperative Threat Reduction Act of 1993 (title XII of Public Law 103–160;
			 22 U.S.C. 5952(d)) is repealed.
						(3)Limitation on use of funds for chemical
			 weapons destructionSection
			 1305 of the National Defense Authorization Act for Fiscal Year 2000 (22 U.S.C.
			 5952 note) is repealed.
						(b)Exemption From LimitationsCooperative Threat Reduction programs may
			 be carried out notwithstanding any other provision of law, subject to
			 congressional notification and reporting requirements that apply to the use of
			 funds available for Cooperative Threat Reduction programs or the carrying out
			 of projects or activities under such programs.
					(c)Inapplicability of Other
			 RestrictionsSection 502 of
			 the Freedom for Russia and Emerging Eurasian Democracies and Open Markets
			 Support Act of 1992 (22 U.S.C. 5852) shall not apply to any Cooperative Threat
			 Reduction program.
					325.Removal of restrictions on Department of
			 Energy nonproliferation programsSection 4301 of the Atomic Energy Defense
			 Act (50 U.S.C. 2561) is repealed.
				326.Modifications of authority to use
			 Cooperative Threat Reduction program funds outside the former Soviet
			 UnionSection 1308 of the
			 National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136;
			 117 Stat. 1662; 22 U.S.C. 5963) is amended—
					(1)by striking President each
			 place it appears and inserting Secretary of Defense;
					(2)in subsection (a), by striking “each of the
			 following” and all that follows through the period at the end and inserting the
			 following: “that such project or activity will—
						
							(1)assist the United States in the resolution
				of a critical emerging proliferation threat; or
							(2)permit the United States to take advantage
				of opportunities to achieve long-standing nonproliferation
				goals.
							;
					(3)by striking subsections (c) and (d);
			 and
					(4)by redesignating subsection (e) as
			 subsection (c).
					327.Modifications of authority to use
			 International Nuclear Materials Protection and Cooperation program funds
			 outside the former Soviet UnionSection 3124 of the National Defense
			 Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1747) is
			 amended—
					(1)by striking President each
			 place it appears and inserting Secretary of Energy;
					(2)in subsection (a), by striking “each of the
			 following” and all that follows through the period at the end and inserting the
			 following: “that such project or activity will—
						
							(1)assist the United States in the resolution
				of a critical emerging proliferation threat; or
							(2)permit the United States to take advantage
				of opportunities to achieve long-standing nonproliferation
				goals.
							;
					(3)by striking subsections (c) and (d);
			 and
					(4)by redesignating subsection (e) as
			 subsection (c).
					328.Special reports on adherence to arms
			 control agreements and nonproliferation commitments
					(a)Reports RequiredAt least annually, the Secretary of State
			 shall submit to the appropriate congressional committees a report on each
			 country in which a Cooperative Threat Reduction program is being carried out,
			 describing that country’s commitments to—
						(1)making substantial national investments in
			 infrastructure to secure, safeguard, and destroy weapons of mass
			 destruction;
						(2)forgoing any military modernization
			 exceeding legitimate defense requirements, including replacement of weapons of
			 mass destruction;
						(3)forgoing any use of fissionable materials
			 or any other components of deactivated nuclear weapons in a new nuclear weapons
			 program;
						(4)complying with all relevant arms control
			 agreements;
						(5)adopting and enforcing national and
			 international export controls over munitions and dual-use items; and
						(6)facilitating the verification by the United
			 States and international community of that country’s compliance with such
			 commitments.
						(b)FormThe report required under subsection (a)
			 may be submitted with the report required under section 403 of the Arms Control
			 and Disarmament Act (22 U.S.C. 2593a).
					329.Presidential Report on impediments to
			 certain nonproliferation activitiesNot later than 90 days after the date of the
			 enactment of this Act, the President shall submit to the appropriate
			 congressional committees a report identifying impediments (including liability
			 concerns, taxation issues, access rights, and other impediments) to—
					(1)the ongoing renegotiation of the umbrella
			 agreement relating to Cooperative Threat Reduction; and
					(2)the ongoing negotiations for the
			 implementation of the Plutonium Disposition Program, the Nuclear Cities
			 Initiative, and other defense nuclear nonproliferation programs.
					330.Enhancement of Global Threat Reduction
			 InitiativeSection 3132 of the
			 Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005
			 (Public Law 108–375; 118 Stat. 2166; 50 U.S.C. 2569) is amended—
					(1)in subsection (b)—
						(A)in the subsection heading, by striking
			 Program
			 Authorized and inserting Program Required;
			 and
						(B)by striking The Secretary of Energy
			 may and inserting The President, acting through the Secretary of
			 Energy, shall; and
						(2)in subsection (c)(1), by adding at the end
			 the following new subparagraph:
						
							(N)Take such other actions as may be necessary
				to effectively implement the Global Threat Reduction
				Initiative.
							.
					331.Expansion of Proliferation Security
			 Initiative
					(a)Sense of Congress Relating to Proliferation
			 Security InitiativeIt is the
			 sense of the Congress that—
						(1)the President should strive to expand and
			 strengthen the Proliferation Security Initiative announced by the President on
			 May 31, 2003, placing particular emphasis on including countries outside of
			 NATO; and
						(2)the United States should engage the United
			 Nations to develop a Security Council Resolution to authorize the Proliferation
			 Security Initiative under international law, including by providing legal
			 authority to stop shipments of weapons of mass destruction, their delivery
			 systems, and related materials.
						(b)Authorization of Appropriations Relating to
			 Proliferation Security InitiativeThere are authorized to be appropriated for
			 fiscal year 2008, $50,000,000 to conduct joint training exercises regarding
			 interdiction of weapons of mass destruction under the Proliferation Security
			 Initiative with particular emphasis given to allocating funds from such
			 amount—
						(1)to invite other countries that do not
			 participate in the Proliferation Security Initiative to observe the joint
			 training exercises; and
						(2)to conduct training exercises with
			 countries that openly join the Proliferation Security Initiative after the date
			 of the enactment of this Act.
						332.Sense of Congress relating to international
			 security standards for nuclear weapons and materialsIt is the sense of the Congress that the
			 President should seek to devise and implement standards to improve the security
			 of nuclear weapons and materials by—
					(1)establishing with other willing nations a
			 set of performance-based standards for the security of nuclear weapons and
			 weapons;
					(2)negotiating with those nations an agreement
			 to adopt the standards and implement appropriate verification measures to
			 assure ongoing compliance; and
					(3)coordinating with those nations and the
			 International Atomic Energy Agency to strongly encourage other states to adopt
			 and verifiably implement the standards.
					333.Authorization of appropriations relating to
			 inventory of Russian tactical nuclear warheads and data exchangesIn addition to any other amounts authorized
			 to be appropriated for such purposes, there are authorized to be appropriated
			 to the Administrator for Nuclear Security for fiscal year 2008, $5,000,000 for
			 assistance to Russia to facilitate the conduct of a comprehensive inventory of
			 the stockpile of Russia of—
					(1)non-strategic nuclear weapons; and
					(2)nuclear weapons, whether strategic or
			 non-strategic, that are not secured by PALs or other electronic means.
					334.Report on accounting for and securing of
			 Russia’s non-strategic nuclear weaponsNot later than 120 days after the date of
			 enactment of this Act, the Secretary of Defense shall submit to the appropriate
			 congressional committees a report on Russia’s non-strategic nuclear weapons
			 that shall—
					(1)detail past and current efforts of the
			 United States to encourage a proper accounting for and securing of Russia’s
			 non-strategic nuclear weapons and Russia’s nuclear weapons, whether strategic
			 or non-strategic, that are not secured by PALs or other electronic
			 means;
					(2)detail the actions that are most likely to
			 lead to progress in improving the accounting for and securing or dismantlement
			 of such weapons; and
					(3)detail the feasibility of enhancing the
			 national security of the United States by developing increased transparency
			 between the United States and Russia with respect to the numbers, locations,
			 and descriptions of such weapons and of the corresponding weapons of the United
			 States.
					335.Research and development involving
			 alternative use of weapons of mass destruction expertise
					(a)Authority To Use FundsNotwithstanding any other provision of law
			 and subject to subsection (c), any funds available to a department or agency of
			 the Federal Government may be used to conduct non-defense research and
			 development in Russia and the states of the former Soviet Union on technologies
			 specified in subsection (b) utilizing scientists in Russia and the states of
			 the former Soviet Union who have expertise in—
						(1)nuclear weapons; or
						(2)chemical or biological weapons, but only if
			 such scientists no longer engage, or have never engaged, in activities
			 supporting prohibited chemical or biological capabilities.
						(b)TechnologiesThe technologies specified in this
			 subsection are technologies on the following:
						(1)Environmental restoration and
			 monitoring.
						(2)Proliferation detection.
						(3)Health and medicine, including
			 research.
						(4)Energy.
						(c)LimitationFunds may not be used under subsection (a)
			 for research and development if the Secretary of State, in consultation with
			 the Secretary of Defense and the Secretary of Energy, determines that such
			 research and development will—
						(1)pose a threat to the security interests of
			 the United States; or
						(2)further materially any defense
			 technology.
						(d)Authorization of Appropriations
						(1)In generalThere is authorized to be appropriated to
			 the Department of State $20,000,000 for fiscal year 2008 for the following
			 purposes:
							(A)To make determinations under subsection
			 (c).
							(B)To defray any increase in costs incurred by
			 the Department of State, or any other department or agency of the Federal
			 Government, for research and development, or demonstration, as a result of
			 research and development conducted under this section.
							(2)Availability
							(A)In generalAmounts authorized to be appropriated by
			 paragraph (1) are authorized to remain available until expended.
							(B)Transferred amountsAny amount transferred to a department or
			 agency of the Federal Government pursuant to paragraph (1)(B) shall be merged
			 with amounts available to such department or agency to cover costs concerned,
			 and shall be available for the same purposes, and for the same period, as
			 amounts with which merged.
							336.Strengthening the Nuclear Nonproliferation
			 Treaty
					(a)FindingsCongress finds the following:
						(1)Article IV of the Treaty on the
			 Non-Proliferation of Nuclear Weapons (commonly referred to as the Nuclear
			 Nonproliferation Treaty or NPT) (21 UST 483) states that countries that are
			 parties to the treaty have the inalienable right . . . to develop
			 research, production and use of nuclear energy for peaceful purposes without
			 discrimination and in conformity with articles I and II of this
			 treaty..
						(2)The rights outlined under article IV
			 include all fuel cycle activities, despite the fact that uranium enrichment and
			 plutonium production potentially put a country in a position to produce weapons
			 usable material.
						(3)David Bergmann, former chairman of the
			 Israeli Atomic Energy Commission, stated: . . . by developing atomic
			 energy for peaceful uses, you reach the nuclear weapon option. There are not
			 two atomic energies.
						(4)The wording of article IV has made it
			 possible for countries that are parties to the NPT treaty to use peaceful
			 nuclear programs as a cover for weapons programs. In particular, the misuse by
			 North Korea and Iran of these provisions threatens to undercut the viability of
			 the nuclear nonproliferation regime and the entire system of international
			 nuclear commerce.
						(5)If the international community fails to
			 devise effective measures to deal with the loophole in article
			 IV, then there is a great likelihood that the ranks of countries possessing
			 nuclear weapons will increase markedly in the next decade.
						(b)Presidential Report on Control of Nuclear
			 Fuel Cycle Technologies and MaterialNot later than 90 days after the date of
			 enactment of this Act, the President shall submit to the appropriate
			 congressional committees a report identifying ways to more effectively control
			 nuclear fuel cycle technologies and material, including ways that the United
			 States can mobilize the international community to close the
			 loophole of article IV of the NPT, without undermining the
			 treaty itself.
					337.DefinitionsIn this subtitle:
					(1)Appropriate congressional
			 committeesThe term
			 appropriate congressional committees means—
						(A)the Committee on Foreign Affairs, the
			 Committee on Armed Services, the Committee on Homeland Security, and the
			 Committee on Appropriations of the House of Representatives; and
						(B)the Committee on Foreign Relations, the
			 Committee on Armed Services, the Committee on Homeland Security and
			 Governmental Affairs, and the Committee on Appropriations of the Senate.
						(2)Cooperative threat reduction
			 programsThe term
			 Cooperative Threat Reduction programs means programs and
			 activities specified in section 1501(b) of the National Defense Authorization
			 Act for Fiscal Year 1997 (Public Law 104–201; 110 Stat. 2731; 50 U.S.C. 2362
			 note).
					
